EXHIBIT 10.1

FIRST NATIONAL

COMMUNITY BANCORP, INC.

 

Prospectus

 

FIRST NATIONAL COMMUNITY BANCORP, INC.

1999 Dividend Reinvestment and Stock Purchase Plan

250,000 Shares of Common Stock

Trading Symbol: FNCB

 

 

This Prospectus relates to 250,000 shares of common stock of First National
Community Bancorp, Inc., 102 East Drinker Street, Dunmore, Pennsylvania 18512,
telephone number: (570) 346-7667 that the company may issue, from time to time,
under the First National Community Bancorp, Inc. 1999 Dividend Reinvestment and
Stock Purchase Plan. Please keep this proxy statement for future use.

 

 

 

 

See “Risk Factors” beginning on page 4 for information that prospective
participants in the Dividend Reinvestment Plan should consider before joining
the plan.

 

Neither the Securities and Exchange Commission, the Office of the Comptroller of
the Currency, the Federal Deposit Insurance Corporation, the Board of Governors
of the Federal Reserve System nor any state securities commission has approved
or disapproved these securities or passed upon the accuracy or adequacy of this
proxy statement. Any representation to the contrary is a criminal offense.

 

The shares of common stock offered in this proxy statement are not savings
accounts, deposits, or other obligations of a bank or savings association and
are not insured by the FDIC or any other governmental agency.

 

No person has been authorized to give any information or to make any
representation not contained in this proxy statement, and if given or made, any
information or representation should not be relied upon as having been
authorized. This proxy statement does not constitute an offer to any person to
exchange or sell, or a solicitation from any person of an offer to exchange or
purchase, the securities offered by this proxy statement, or the solicitation of
a proxy from any person, in any jurisdiction in which it is unlawful to make
such an offer or solicitation. Neither the delivery of this proxy statement nor
any distribution of the securities to which this proxy statement relates shall,
under any circumstances, create any implication that the information contained
herein is correct at any time subsequent to the date set forth below.

 

The date of this Prospectus is May 12, 1999

 

 



 

 

TABLE OF CONTENTS

 

PAGE

SUMMARY

 

 

General

1

 

The Company

1

 

Administration of the Plan

2

 

Eligibility

2

 

Purchases

2

 

Reports

2

 

Withdrawal of Participation

2

 

Withdrawal of Shares

2

 

 

 

 

RISK FACTORS

4

 

Limited History of Profitability; Dependence on Subsidiary Bank

4

 

The Banking Industry is Highly Competitive

4

 

Sensitivity to General Economic Conditions and Other Similar Factors

4

 

Potential Impact of Change in Interest Rates

5

 

Allowance for Loan Losses may not always be adequate

5

 

Changes in Real Estate Values may have adverse impact on Loans secured by Real
Estate

 

5

 

Regulations that protect Depositors may adversely affect Shareholders

6

 

Year 2000 Considerations

6

 

Lack of Trading Market

6

 

Limitations on Payment of Dividends

6

 

Anti-Takeover Measures

6

 

 

 

 

DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN

 

 

Purpose

7

 

Advantages

7

 

Administration

7

 

Participation

8

 

Purchases

9

 

Voluntary Cash Payments

10

 

Reports to Participants

11

 

Share Certificates; Safekeeping

11

 

Withdrawal of Shares in Plan Accounts

11

 

Termination of Participation in Dividend Reinvestment Plan

12

 

Federal Tax Information

12

 

Reinvestment Dividends

12

 

Voluntary Cash Payments

13

 

Brokerage Commissions

13

 

Additional Information

13

 

Other Information

13

 

MARKET PRICES AND DIVIDENDS

14

 

USE OF PROCEEDS

15

 

 

 

 

 

i

 

 



 

 

 

MANAGEMENT’S DISCUSSION AND ANALYSIS OF CONSOLIDATED FINANCIAL CONDITION AND
RESULTS OF OPERATION

16

BUSINESS

35

The Company

35

The Bank

35

Competition

36

SUPERVISION AND REGULATION 37

 

Securities Regulation

37

Adequacy Guidelines

37

Prompt Corrective Action Rules

38

Regulatory Restrictions on Dividends

38

FDIC Insurance Assessments

39

New Legislation

39

Interstate Banking

39

Employees

40

Properties

40

Legal Proceedings

41

MANAGEMENT

41

Family Relationships

42

The Board of Directors

42

Compensation of Directors

43

Compensation Committee Interlocks and Insider Participation

43

Employment Agreements

43

 

44

COMPENSATION COMMITTEE REPORT

44

Board of Directors Report on Executive Compensation

46

PERFORMANCE GRAPH

46

BENEFICIAL OWNERSHIPS OF SHARES

46

 

 

CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS

48

Indebtedness of Management

48

DESCRIPTION OF SECURITIES

48

Common Stock

48

Legal Opinion

48

Anti-Takeover Provision

48

LEGAL MATTERS

53

EXPERTS

53

AVAILABLE INFORMATION

F-1

 

 

 



 

 

ii

SUMMARY

 

General

 

First National Community Bancorp, Inc. has filed a Registration Statement on
Form S-1 under the Securities Act of 1933 with the Securities and Exchange
Commission to register securities offered by this prospectus under the terms of
the company’s 1999 Dividend Reinvestment and Stock Purchase Plan. The plan
offers the company’s shareholders an opportunity to automatically reinvest their
cash dividends in shares of the company’s common stock. The plan also provides
participating shareholders with a convenient and economical way to voluntarily
purchase additional shares of common stock through voluntary cash payments of
between $100 and $2,500 per calendar quarter.

 

The plan administrator will automatically reinvest cash dividends on shares
registered in a participant’s name or that are kept in a participant’s account
under the plan in additional shares of common stock. The administrator will
purchase shares directly from the company, in the open market, or in negotiated
transactions. Participating shareholders will receive a 5% discount for shares
they purchase through the plan. The purchase price of the shares purchased from
the company will be the fair market value per share on the date of purchase,
less the 5% discount. The purchase price of shares purchased in the open market
or in negotiated transactions will be the weighted average of the prices
actually paid for the shares, excluding all fees, brokerage commissions and
expenses, less the 5% discount. Shareholders who do not elect to participate in
the plan will receive dividends, as declared and paid, by check or advice of
credit to their account.

 

The plan does not represent a change in the company’s dividend policy or a
guarantee of future dividends. The Board’s declaration of dividends continues to
depend on earnings, financial requirements and other factors. All shareholders
of common stock are eligible to participate in the plan.

 

An investment in common stock held in the plan account has the same market risks
as an investment in common stock held in certificate form. Participants bear the
risk of loss, and receive the benefit of gain, occurring by reason of
fluctuations in the market price of the common stock held in the participants
plan account. The following summary is qualified in its entirety by, and subject
to, the more detailed information and financial statements and the notes the
financial statements included in this prospectus. We encourage each investor to
read this entire prospectus. Investors should carefully consider the information
discussed under the caption “Risk Factors.”

 

The Company

 

First National Community Bancorp, Inc. is a one-bank holding company,
incorporated on February 4, 1997, and headquartered in Dunmore, Pennsylvania.
The company became a bank holding company on July 1, 1998, when it acquired all
of the outstanding shares of First National Community Bank. Through its sole,
wholly-owned subsidiary, First National Community Bank, the company is primarily
engaged in commercial and retail banking services and in related businesses.

 

The principal executive offices of the bank and First National Community
Bancorp, Inc. are located at 102 East Drinker Street, Dunmore, Pennsylvania 185
12-2491, and the telephone number is (570)346-7667.

 

 

 

 



 

 

1

Administration of the Plan

 

Registrar and Transfer Company will administer the plan. Registrar and Transfer
Company is also First National Community’s stock transfer agent. The
administrator, among other things, keeps the records and sends detailed
statements of account to participants.

 

Eligibility

 

Generally, all shareholders of common stock are eligible to participate in the
plan. An eligible shareholder may join the plan by completing and signing an
authorization form appointing Registrar and Transfer Company as his or her agent
to reinvest the dividends paid on some or on all shares of common stock.

 

Purchases

 

The number of shares purchased on each dividend payment date depends upon a
number of factors including:

 

the amount of dividends payable on shares in the plan;

voluntary cash investments made by investors; and the purchase price of the
common stock for the payment period.

 

Reports

 

The administrator will send each participant a statement of account after each
dividend payment date. The statement will describe cash dividends and voluntary
cash investments received, the number of shares purchased, the price per share
and the total number of shares accumulated under the plan.

 

Withdrawal of Participation

 

A participant may withdraw participation under the plan by sending written
notice to the administrator. The administrator will issue a certificate for
whole shares credited to the participant’s account and a check representing the
value of any fractional shares based on the then current market value per share
of the company’s common stock.

 

Withdrawal of Shares

 

A participant may withdraw some or all of the shares credited to his or her
account by completing a withdrawal notification specifying the number of shares
to be withdrawn. A participant may also request that the administrator sell
shares withdrawn from his or her account. If selling shares, participants are
responsible for fees, brokerage commissions, and service charges incurred in
connection with the sale.

 

END OF SUMMARY

 

 

 

 

 



 

 

2

SELECTED FINANCIAL INFORMATION

Please read the following selected financial data in conjunction with the
company’s consolidated

financial statements, related notes, other financial information and
Management’s Discussion and

Analysis of Financial Condition and Results of Operations in this prospectus.

FIRST NATIONAL COMMUNITY BANCORP, INC. AND SUBSIDIARIES

SELECTED FINANCIAL DATA

(In thousands, except per share data)

For Years Ended December 31,

1998

1997

1996

1995

1994

Total assets

$483,385

$428,335

$372,438

$318,026

$269,679

Interest-bear bal with financial inst

$ 2,478

$ 1,586

$ 2,771

775

$ 2,754

Securities

$131,830

$121,367

$ 82,476

$ 69,408

$ 55,403

Net loans

$324,610

$280,731

$259,880

$229,643

$193,254

Total deposits

$380,039

$345,668

$320,968

$275,739

$236,864

Stockholders’ equity

$ 34,679

$ 31,580

$ 27,631

$ 25,547

$ 17,117

Net interest income before provision for credit losses

$ 15,445

$ 14,580

$ 12,765

$ 11,286

$ 9,882

Provision for credit losses

$920

$ 1,110

$820

$796

$700

Other Income

$ 1,583

$ 1,628

$ 1,099

$921

$925

Other expenses

$ 9,423

$ 8,839

$ 7,904

$ 7,097

$ 6,369

Income before income taxes

$ 6,685

$ 6,259

$ 5,140

$ 4,314

$ 3,738

Provision for income taxes

$ 1,578

$ 1,616

$ 1,265

$ 1,100

$888

Net income

$ 5,107

$ 4,643

$ 3,875

$ 3,214

$ 2,850

Cash dividends paid

$ 1,703

$ 1,396

$ 1,178

$887

$780

Per share data:

 

 

 

 

 

Net income

$2.13

$1.94

$1.62

$1.52

$1.39

Cash dividends (2)

$0.71

$0.58

$0.49

$0.41

$0.38

Book value (153)

$ 14.46

$ 13.17

$ 11.52

$ 12.08

$8.35

Weighted average number of shares outstanding

 

2,398,360

 

2,398,360

 

2,398,360

 

2,114,192

 

2,050,960

PERFORMANCE RATIOS

 

 

 

 

 

Return on assets

1.13%

1.16%

1.13%

1.08%

1.16%

Return on equity

15.29%

15.85%

14.83%

16.29%

16.51%

Net interest margin on average

 

 

 

 

 

earning assets

3.84%

4.09%

4.25%

4.19%

4.48%

Efficiency (non-interest expense/net

 

 

 

 

 

interest income + non-interest income)

51.89%

50.77%

53.25%

54.76%

55.66%

LIQUIDITY AND CAPITAL RATIOS

 

 

 

 

 

Shareholders’ equity (% assets)

7.17%

7.37%

7.42%

8.03%

6.35%

Risk based:

 

 

 

 

 

Tier I Capital

10.19%

10.94%

10.27%

10.88%

9.93%

Total Capital

11.45%

12.19%

11.46%

12.12%

11.13%

Dividends (% net income)

33.35%

30.06%

30.40%

27.60%

27.36%

Loans to deposits

85.41%

81.21%

80.97%

83.28%

81.59%

ASSETS QUALITY RATIOS

 

 

 

 

 

Allowance for credit losses to net loans

1.30%

1.27%

1.20%

1.20%

1.15%

Allowance for credit losses to

 

 

 

 

 

non-performing loans

330%

253%

297%

157%

83%

Net charge-offs to average total loans

.09%

.24%

.18%

.12%

.28%

Earnings per share and book value per share are calculated based on the weighted
average number of shares outstanding during each year, after giving retroactive
effect to the 100% stock dividend declared in 1998 and the 10% stock dividends
declared in 1997 and 1996.

Cash dividends per share have been restated to reflect the retroactive effect of
the 100% stock dividend declared in 1998 and the 10% stock dividends declared in
1997 and 1996.

Reflects the effect of SEAS No. 115 in the amount of $791,000 in 1998,
$1,097,000 in 1997, $384,000 in 1996, $991,000 in 1995 and $(1.558,000) in 1994.

3

RISK FACTORS

 

In addition to certain historical information, the discussion in this prospectus
contains certain forward-looking statements that involve risks and
uncertainties, such as statements relating to the company’s plans, objectives,
expectations and intentions. The company’s actual results may differ materially
from those discussed.

 

Before you invest in First National Community’s common stock or participate in
the dividend reinvestment plan, you should be aware that an investment in our
common stock involves a variety of risks, including those described below. You
should carefully read and consider these risks factors, together with all the
other information contained in this prospectus, before you decide whether to
participate in the dividend reinvestment plan.

 

Limited History of Profitability; Dependence on Subsidiary Bank

 

First National Community’s sole business activity for the foreseeable future is
to act as the holding company for First National Community Bank; therefore, the
profitability of First National Community is dependent on the results of the
operations of First National Community Bank. Adverse results or events at the
bank would have a significant impact on First National Community’s results of
operations and financial condition. Although First National Community’s
operations have been profitable, we can not assure you that the company will be
as profitable or profitable at all in the future. Among many factors that could
adversely affect First National Community’s financial performance are government
regulation, increased competition, and unfavorable economic conditions.

 

The Banking Industry is Highly Competitive

 

First National Community Bank competes with other banking institutions on the
basis of service, convenience and to some extent, price. Changes in laws and
regulations and consumer demands foster added competition for other financial
non-bank entities that are now offering products similar to those traditionally
offered by banks. In general, the banking industry is highly competitive and
competition from bank and nonbank organizations is expected to continue. Our
market is particularly competitive for both deposits and lending opportunities.
In our market area, we compete with other commercial banks, savings and loan
associations, credit unions, finance companies, mutual funds, insurance
companies, brokerage and investment banking firms and various other nonbank
competitors. As a result of this competition, we may have to increase the rate
of interest that we pay on deposits. This would increase the bank’s cost of
money and our net earnings might be reduced. Some of our competitors have
greater financial and other resources and greater lending limits than we have,
and may offer services that we do not provide at this time. However, our
management believes that the market is rich with opportunity to provide
individualized, custom banking products and services that larger, impersonal
institutions cannot easily provide. Recent acquisitions of smaller banks by
larger institutions enhance this opportunity, as customers look for more
personalized service. We call this concept “niche” banking, and feel that it
will enable us to capture our share of the professional market, entrepreneur and
small to medium size business commercial businesses, while still providing
banking services to all customers. Our profitability depends upon our ability to
compete in this market area. We cannot now predict to what extent competition
may adversely affect the company’s financial condition and operating results.

 

Sensitivity to General Economic Conditions and Other Similar Factors

 

In addition, general economic conditions impact the banking industry. The credit
quality of our loan portfolio necessarily reflects, among other things, the
general economic conditions in the area in

 

 



 

 

4

which we conduct our business. Our continued financial success depends somewhat
on factors beyond our control, including national and local economic conditions,
the supply and demand for investable funds, interest rates and federal, state
and local laws affecting these matters. Any substantial deterioration in any of
the foregoing conditions could have a material adverse effect on the company’s
financial condition and results of operations, which, in all likelihood, would
adversely affect the market price of First National Community’s common stock.

 

Potential Impact of Change in Interest Rates

 

Our profitability is dependant to a large extent on our net interest income. Net
interest income is the difference between interest income on interest-earning
assets and interest expense on interest-bearing liabilities. Like most financial
institutions, we are affected by changes in general interest rates levels, which
are currently at relatively low levels, and by other economic factors beyond our
control. In addition, interest rate risks can result from mismatches between the
dollar amount of repricing or maturing assets and liabilities and is measured in
terms of the ratio of the interest rate sensitivity gap to total assets.
Although our management believes it has implemented strategies to reduce the
potential effects of changes in interest rates on our results of operations, any
substantial and prolonged increase in market interest rates could adversely
affect our operating results.

 

Allowance for Loan Losses may not always be adequate

 

Experience in the banking industry indicates that a portion of our loans will
become delinquent. Some of these loans will require partial or entire
charge-off. Despite our underwriting criteria, we may experience losses by
reasons of factors beyond our control. Some of these factors include changes in
market conditions affecting the value of real estate and problems affecting the
credit of the borrower. We determine the adequacy of our allowance of loan
losses by considering various factors, including:

 

an analysis of the risk characteristics of various classifications of loans;

previous loan loss experience;

specific loans that would have loan loss potential;

delinquency trends;

estimated fair value of the underlying collateral;

current economic conditions;

the view of our regulators; and

geographic and industry loan concentration.

 

Despite these considerations, however, our allowance for loan losses may not be
adequate if delinquency levels increase as a result of adverse general economic
conditions. We cannot assure you that our allowance for loan losses will be
adequate to cover actual loan losses. We also cannot assure you that we will not
experience significant losses in our loan portfolios that may require
significant increases to the allowance for loan losses in the future.

 

Changes in Real Estate Values may have adverse impact on Loans secured by Real
Estate

 

A significant portion of the company’s loan portfolio consists of residential
and commercial mortgages secured by real estate. These properties are
concentrated in Northeastern Pennsylvania. Real estate values and real estate
markets generally are effected by, among other things, changes in national,
regional or local economic conditions, fluctuations in interest rates and the
availability of loan to potential purchasers, changes in the tax laws and other
governmental statutes, regulations and policies, and acts of

 

 

 



 

 

5

nature. If real estate prices decline, particularly in Pennsylvania, the value
of the real estate collateral securing the bank’s loans could be reduced. This
reduction in the value of the collateral would increase the number of
nonperforming loans and could have a material negative impact on our financial
performance. Additionally, First National Community has increased its level of
commercial real estate loans, which are considered to involve a higher degree of
credit risk than that of the one-to-four family residential loans.

 

Regulations that protect Depositors may adversely affect Shareholders

 

A number of Federal and Pennsylvania statutes and regulations affecting
financial institutions apply to First National Community Bancorp, Inc. and First
National Community Bank. These laws and regulations are intended to protect
depositors, not shareholders. Any change in applicable laws or regulations may
have a material effect on our business and prospects. We cannot predict the
nature or the extent of the effect on our business or earnings that monetary
policies, economic control, or new federal or state regulation may have in the
future.

 

Year 2000 Considerations

 

Many businesses, including financial institutions like First National Community
Bancorp, Inc., would face potentially serious issues associated with the
inability of existing data processing hardware and software to appropriately
recognize calendar dates beginning in the Year 2000. The concern is that many
software programs, systems and embedded chips can only distinguish the final two
digits of the year entered and may read entries for the Year 2000 as the Year
1900, resulting in these automated systems malfunctioning or stopping
completely. Given our reliance on data processing systems to maintain customer
balances, service customer accounts and to perform other record keeping and
service oriented functions associated with our business, the occurrence of “Year
2000 Problems” if any were to develop, could have a material impact on the
company’s results of operation, liquidity and financial condition. We cannot
assure you, however, that First National Community Bancorp, Inc. and First
National Community Bank will not be adversely affected by the failure of third
party vendors or significant customers to become Year 2000 compliant.

 

Lack of Trading Market

 

There is a very limited public market for the common stock of First National
Community Bancorp, Inc. We cannot assure you that a more active trading market
will develop.

 

Limitations on Payment of Dividends

 

First National Community’s principal business operations are conducted through
the bank and therefore, cash available to pay dividends or dividends eligible
for reinvestment under the plan are derived from dividends paid to the holding
company, by the bank. The bank’s ability to pay dividends to First National
Community and First National Community’s ability to pay dividends to
shareholders are also subject to and limited by certain legal and regulatory
restrictions.

 

Anti-Takeover Measures

 

The Articles of Incorporation and By-laws of First National Community Bancorp,
Inc. contain certain provisions that enhance the ability of the Board of
Directors to deal with attempts to acquire control of First National Community.
In addition, Pennsylvania law contains certain anti-takeover provisions that
apply to First National Community. While these provisions may provide
flexibility in connection with

 

 



 

 

6

acquisitions and other corporate purposes, they could discourage or make a
merger, tender offer or proxy contest more difficult, even though certain
shareholders may wish to participate in the transaction. These provisions could
also potentially adversely affect the market price of the common stock.

 

DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN

 

The First National Community Bancorp, Inc. 1999 Dividend Reinvestment and Stock
Purchase Plan follows. We present the plan in a question and answer format.
Shareholders who do not chose to participate in the plan will continue to
receive cash dividend payments, if and when dividends are declared and paid.

 

Purpose

 

1.

What is the purpose of the plan?

 

The plan provides shareholders with a convenient and economical method of
investing cash dividends and voluntary cash payments to purchase additional
shares. Participants pay no brokerage commissions or service charges when they
acquire additional shares of common stock through the plan.

 

Advantages

 

2.

What are the advantages of the Dividend Reinvestment Plan?

 

Shareholders may:

 

Reinvest cash dividends and invest voluntary cash payments in additional shares
of common stock at a 5% discount, without paying service charges or brokerage
commissions;

 

Invest the full amount of all dividends in shares of common stock including
fractional shares, which also earn dividends under the plan;

 

Avoid safekeeping and record keeping costs through the free custodial and
reporting services under the plan; and

 

Regularly receive a detailed statement of account transactions in book entry
form.

 

Administration

 

3.

Who administers the plan for participants?

 

Registrar and Transfer Company is the plan administrator and will act as the
agent for the participants. As agent for participants, the administrator will:

 

hold shares in the name of its nominee as agent for plan participants;

keep and maintain records;

provide detailed statements of account to participants; and

perform other duties related to the plan.

 

 

 



 

 

7

Any notices, questions, or other communications relating to the plan should
include the participant’s account number and tax identification number and
should be addressed to:

 

Registrar and Transfer Company

Attention: Dividend Reinvestment

P.O Box 664, Cranford, New Jersey 07016

(800) 368-5948

info@rtco.com

www.rtco.com

 

In the event that the plan administrator resigns or ceases to act as the agent,
First National Community will make other arrangements, as it deems appropriate,
for the administration of the plan. The company may replace the administrator as
the agent at any time.

 

Participation

 

4.

Who is eligible to participate?

 

All common stock shareholders are eligible to participate in the plan.
Shareholders may participate in the plan with respect to all or any portion of
their shares. Shareholders will not be eligible to participate in the plan if
they reside in a jurisdiction in which it is unlawful under state or local
securities or “blue sky” laws for the company to permit their participation.

 

A broker or nominee that is a record owner of shares of Common Stock may
participate in the Plan on behalf of one or more beneficial owners of shares of
Common Stock in accordance with the rules and regulations established by the
Company.

 

5.

How does an eligible shareholder become a participant?

 

All eligible shareholders may join the plan at any time by completing and
signing the accompanying authorization form and returning it to the
administrator. Additional authorization forms may be obtained from First
National Community Bancorp, Inc. or Registrar and Transfer Company.

 

6.

What does the authorization form provide?

 

The authorization form appoints the administrator as the agent to reinvest
dividends on some or all shares registered under the plan, and to purchase
additional shares with voluntary cash investments.

 

7.

When may a shareholder join the plan?

 

A shareholder may join the plan at any time. If the administrator receives a
properly completed authorization form at least 5 business days before a dividend
record date, the administrator will reinvest the dividends payable on that date.
Historically, the Board of Directors has declared and paid dividends on a
quarterly basis. The Board of Directors reserves the right to change the
dividend record and payment dates.

 

8.

Is partial participation possible under the plan?

 

Yes. Shareholders may register all or any portion of their shares in the plan.

 

 



 

 

8

9.

Is the right to participate in the plan transferable?

 

No. The right to participate in the plan is not transferable. A shareholder,
participating in the plan, continues as a participant until the plan is
terminated or until the shareholder gives notice of withdrawal or termination to
the administrator.

 

Purchases

 

10.

What is the source for shares of common stock purchased under the plan?

 

The administrator purchases shares at the company’s discretion, directly from
First National Community, in the open market, in negotiated transactions, or
using a combination of these methods.

 

11.

How many shares of common stock will the administrator purchase for a
participant under the plan?

 

The number of shares depends on:

 

the amount of dividends to be reinvested;

the amount of any voluntary cash investment; and

the applicable purchase price of the common stock.

 

The administrator will credit each participant’s account with that number of
shares, including any fractional shares computed to four decimal places, equal
to the total amount to be invested divided by the applicable purchase price. All
dividends on shares held in a participant’s account, whether purchased through
dividend reinvestment or voluntary cash investment, are automatically reinvested
in additional shares of common stock.

 

12.

When will shares of common stock be purchased for a participant under the plan?

 

The administrator will use cash dividends and voluntary cash investments to
purchase common stock as soon as reasonably possible after the applicable
dividend payment date, but not more than 30 business days after the payment
date.

 

13.

At what price will shares of Common Stock be purchased under the Plan?

 

When the administrator purchases shares of common stock from the company, the
purchase price will be the fair market value of the common stock on the relevant
date, less a 5% discount. The fair market value of the common stock is
determined by averaging the “daily average trades” for the 10 trading days
preceding the payment date, as reported by one or more brokerage firms selected
by First National Community that make a market in First National Community’s
common stock.

 

In the event that there were no trades, or an insufficient number of trades
(generally less than 500 shares) upon which to form a basis to determine fair
market value within the 10 trading days, then the fair market value of the
common stock may be determined by reference to other factors that the Board of
First National Community deems appropriate. These factors may include, but are
not limited to, in First National Community’s sole discretion:

 

average trades reported by market makers on dates that are recent but are prior
to the 10 trading day period immediately preceding the investment date;

 

 



 

 

9

prices at which the stock is known to have been traded in recent transactions;

a multiple of First National Community’s book value per share that First
National Community believes is consistent with the multiple of trading prices of
companies similar to First National Community but whose stock is more readily
traded and quoted in the public markets; and

a multiple of First National Community’s annualized earnings per share.

 

When the administrator purchases shares of common stock in the open market or in
negotiated transactions, the purchase price will be the weighted average of the
prices actually paid for shares purchased for the relevant date, excluding all
fees, brokerage commissions and expenses, less the 5% discount.

 

Voluntary Cash Payments

 

14.

Who is eligible to make voluntary cash investments?

 

All shareholders who elect to have dividends reinvested under the plan may also
elect to make voluntary cash payments.

 

15.

What are the timing requirements and other limitations on voluntary cash
payments?

 

The plan administrator must receive voluntary cash payments not more than 30 or
less 5 business days prior to the dividend payment date. The administrator will
return voluntary cash payments received too early or too late to the
participant. Voluntary cash payments may not be less than $100 per calendar
quarter or total more than $2,500 in any calendar quarter. First National
Community reserves the right in its sole discretion to determine whether
voluntary cash payments are made on behalf of an eligible participant.

 

16.

How does the voluntary cash payment option work?

 

To make a voluntary cash payment a participant encloses a check or money order
to the plan administrator with a completed payment form which is sent with each
statement of account. Participants make personal checks, drawn on a U.S. Bank,
payable to “Registrar and Transfer, Plan Administrator.” Participants should
include their social security number or taxpayer identification number and
account number on the check.

 

The plan administrator will apply any voluntary cash payments received within
the permissible time period to the purchase of shares of common stock on the
upcoming investment date. The price is determined in accordance with provisions
of the plan. Voluntary cash payments made by check or other draft must clear
prior to the investment date. The plan administrator will promptly send an
acknowledgment to participants confirming that the plan administrator has
received the funds in time for investment on a particular investment date. A
participant may obtain the return of any voluntary cash payment, if the plan
administrator receives the request for return two business days prior to the
dividend payment date. We do not pay interest on voluntary cash payments.

 

 

 

 

 



 

 

10

Reports to Participants

 

17.

What kind of reports will be sent to participants in the plan?

 

Each participant in the plan receives a statement of account subsequent to each
dividend payment date describing cash dividends and voluntary cash investments
received, the number of shares purchased, the price per share and total shares
accumulated under the plan. These statements will provide a record of the dates
and costs of purchases on a quarterly basis. Participants should retain the
statements for income tax purposes. Participants will also receive First
National Community’s annual and quarterly reports to shareholders, notices of
shareholder meetings, proxy statements, and Internal Revenue Service information
for reporting dividends received and commission expenses paid on their behalf.

 

Share Certificates; Safekeeping

 

18.

Will the plan administrator issue certificates for shares of common stock
purchased?

 

Unless requested in writing by a participant, the plan administrator will not
issue certificates for shares of common stock purchased under the plan. The
number of shares credited to a participant’s account under the plan will be
shown on the participant’s periodic statements of account. This safekeeping
feature protects against loss, theft or destruction of stock certificates. The
plan administrator will issue certificates for whole shares withdrawn from the
plan. All certificates delivered for safekeeping must be enrolled in the plan.
The plan administrator will cancel certificates delivered for safekeeping and
will issue new certificates in the name of the plan administrator; upon
withdrawal, the plan administrator will cancel the plan administrator’s
certificates and issue new certificates in the name of the participant.

 

19.

In whose name will certificates be registered when issued to participants?

 

Unless the participant directs otherwise, upon withdrawal from the plan, the
plan administrator will issue shares in the name in which the participant
maintains the dividend reinvestment account. If a participant requests that a
certificate be issued in a different name, the request must bear the
participant’s own signature. If the account is registered in multiple names, all
signatures must appear on the request. In both cases, a financial institution or
broker or dealer must guarantee the signature(s). Upon a participant’s death,
the plan administrator will follow the instructions of the decedent’s personal
representative upon submission of appropriate proof of authority.

 

Withdrawal of Shares in Plan Accounts

 

20.

How may participants withdraw shares purchased under the plan?

Participants may withdraw all or any portion of the shares credited to their
account by completing the withdrawal notification information set forth on the
reverse side of their account statement and specifying the number of shares to
be withdrawn. The participant should mail the request for withdrawal to the plan
administrator at the address provided on the account statement. The plan
administrator will register certificates for whole shares so withdrawn in the
name of the participant. If the administrator receives any request for
withdrawal of shares credited to a participant’s account less than 5 business
days before the record date, the administrator will not effect the withdrawal
until after the dividends are reinvested and the shares are credited to the
participant’s account. The administrator will effect any other request for
withdrawal of a portion of the shares credited to a participant’s account upon
receipt of the request by the plan administrator. The administrator will
continue to reinvest dividends on shares remaining in participants’ account,
unless participant withdraws all of the whole and fractional shares from the
account, which will terminate participation in the plan.

 

 



 

 

11

21.

May participants elect to sell withdrawn shares?

 

Yes. Participants may request that the plan administrator sell withdrawn shares.
The plan administrator will not effect a request to sell all shares credited to
a participant’s account received from a participant after the ex-dividend date
for a dividend until the plan administrator reinvests the participant’s
dividends for the applicable record date and credits the shares to the
participant’s account. Upon receipt, the plan administrator will declare a
request to sell a portion of the shares credited to a participant’s account
effective. Participants should specify the number of shares to be sold in their
request for withdrawal.

 

The plan administrator will arrange for the sale of the shares within 10
business days after receipt of the notice, and deliver a check for the net
proceeds of the sale to the participant. The proceeds of the sale will be
applied first to pay fees, brokerage commissions, applicable withholding taxes
and transfer taxes, if any, incurred in connection with the sale. The plan
administrator charges a fee of $10 (but not more than the proceeds of the sale
of a fractional share) for the sale of shares held under the plan. All persons
in whose names the account appears must sign a request for shares to be sold.
The signatures must be guaranteed as specified in No. 19 above.

 

Termination of Participation in Dividend Reinvestment Plan

 

22.

How does a participant withdraw from the Plan?

 

Participation in the plan is entirely voluntary. Participants may terminate
their participation at any time by sending written notice to the plan
administrator. When a participant terminates from the plan or upon termination
of the plan by First National Community, the plan administrator will deliver a
certificate for the number of whole shares credited to the participant’s
account, and a check representing the value of any fractional shares, less the
applicable fee for the sale of the fractional share, based on the then current
market value per share to the participant. Thereafter, all dividends will be
paid in cash, or in stock dividends, if so declared by the Board of Directors,
to the shareholder who withdraws from the plan. Participants who elect to
discontinue participation in the plan are not eligible to make voluntary cash
payments.

 

Any notice of termination received less than 5 business days prior to an
investment date will not be effective until the administrator has reinvested
dividends and the shares have been credited to the participant’s account. A
shareholder may elect to re-enroll in the plan at any time.

 

Federal Tax Information

 

23.

What are the federal income tax consequences of participation in the plan?

 

We summarize the general current federal income tax consequences of
participation in the plan in this response. Please consult your own tax advisor
as to the specific tax consequences of particular account transaction, including
the state tax consequences.

 

Reinvestment of Dividends. A participant in the plan is treated as having
received, with respect to the cash dividend and reinvestment, a distribution to
which Section 301 of the Internal Revenue Code applies. The amount of the
distribution is the fair market value of the stock received on the date the
stock is purchased. The amount of the distribution that the participant includes
in income, as a dividend, is the amount that is paid out of the company’s
current and/or accumulated earnings and profits. Most regular quarterly cash
dividends paid from earnings will be treated as a contribution subject to
ordinary income.

 

 



 

 

12

The distribution, to the extent it exceeds the company’s earnings and profits,
is a return of capital and reduces the adjusted basis of the stock. The portion
of the distribution that exceeds the company’s earnings and profits and the
adjusted basis of the stock is treated as gain from the sale or exchange of
property.

Voluntary Cash Payments. A participant who makes a voluntary cash payment for
the purchase of stock under the plan is treated as having received a
distribution to which Section 301 of the Code applies in an amount equal to the
excess of the fair market value of the stock received on the date of the
purchase over the amount of the voluntary cash payment made by the participant.
The federal income tax treatment of the distribution depends on the amount of
the company’s current and/or accumulated earnings and profits as we discussed
above.

Brokerage Commissions. A participant who receives a distribution, as discussed
above, is also treated as receiving a distribution to which Section 301 of the
Code applies in an amount equal to a pro rata share of any brokerage commission
or other related charges paid by the company in connection with the purchase of
stock on behalf of the shareholder. The federal income tax treatment of any the
distribution depends upon the amount of the company’s current and/or accumulated
earnings and profits as discussed above. Most brokerage commissions paid by the
company will be treated as taxable ordinary income.

Additional Information. A participant’s tax basis in the stock acquired under
the plan will generally equal the total amount of the distribution that the
shareholder is treated as receiving, as discussed above, plus, in the case of a
shareholder who makes a voluntary cash payment, the amount of the voluntary
payment. A shareholder’s holding period in stock acquired under the plan
generally begins on the date following the date on which the stock is credited
to the participant’s plan account. In the case of any shareholder as to whom
federal income tax withholding on distributions is required, and in the case of
any foreign shareholder whose taxable income under the plan is subject to
federal income tax withholding, dividends will be reinvested net of the required
amount of tax withheld.

 

Other Information

24.

What happens if First National Community declares a stock dividend or effects a
stock split?

 

The administrator adds any shares issued in connection with a stock split or
stock dividend on common stock held under the plan to the participant’s plan
account. Stock dividends or split shares distributed on shares held directly by
a participant will be mailed to the participant in the same manner as to
shareholders who do not participate in the plan.

 

25.

If First National Community has a rights offering, how will a participant’s
entitlement be computed?

 

A participant’s entitlement in a rights offering is based upon his or her total
holdings, in the same manner as dividends are computed currently. The company
will issue rights certificates for the number of whole shares only, however, and
sell rights based on the fractional shares held in a participant’s account. We
will mail the proceeds of the sale of fractional certificates, less commissions
and taxes, if any, directly to the participant.

 

26.

How are shares in a participant’s account voted at a meeting of the
shareholders?

 

If, on a record date for a meeting of shareholders, there are shares in a
participant’s plan account, the administrator will send proxy materials for the
meeting to the participant. A participant is entitled to vote all shares of
common stock credited to his or her account. The participant may also vote his
or her shares at the meeting in person or by proxy.

 

 



 

 

13

27.

What are the responsibilities and liabilities of First National Community and
the plan administrator?

 

First National Community and the plan administrator shall not be liable for any
act taken in good faith or for any good faith omission to act, including without
limitation, any claims of liability:

arising out of a failure to terminate a participant’s account upon his or her
death;

with respect to the prices at which shares of First National Community’s common
stock

are purchased or sold:

the times when or the manner in which purchases or sales are made;

the decision whether to purchase shares of common stock on the open market, from
First National Community or in private transactions; or

fluctuations in the market value of the Common Stock; and

any matters relating to the operation or management of the plan.

 

First National Community cannot assure that participants will make a profit on,
or protect participants against a loss from, the common stock purchased by or
for participants under the plan.

 

All transactions in connection with the plan will be governed by the laws of the
Commonwealth of Pennsylvania, and are subject to all applicable federal tax or
securities laws.

 

28.

May the plan be amended, modified or discontinued?

 

Yes. The Board of Directors of First National Community, at its discretion, may
amend, modify, suspend or terminate the plan and will endeavor to notify
participants of any amendment, modification, suspension or termination. The
Board of Directors may, for whatever reason, at any time, as it may determine in
its sole discretion, terminate a participant’s participation in the plan after
mailing a notice of intention to terminate to the participant at the
participant’s address as it appears on the plan administrator’s records. In
addition, the Board of Directors of First National Community and the plan
administrator may each adopt reasonable procedures for the administration of the
plan. The Board of Directors has the sole authority to interpret the plan in the
manner that it deems appropriate in its absolute discretion.

 

29.

Who will bear the costs of the purchases made under the plan?

 

First National Community will pay all costs of administration of the plan.
Participants will incur no brokerage commissions or other charges for purchases
made under the plan. A participant who requests that the plan administrator sell
shares of common stock held in the plan will incur brokerage fees incurred in
connection with the sale.

 

30.

May a participant pledge shares purchased under the plan?

 

No. A participant who wishes to pledge shares credited to a plan account must
request the withdrawal of the shares in accordance with the procedures outlined
in response to Question No. 20, above.

 

 

 

 



 

 

14

MARKET PRICES AND DIVIDENDS

 

The company’s common stock is not actively traded. The principal market area for
the company’s stock is northeastern Pennsylvania. First National Community
Bancorp, Inc. is listed in the Over-The-Counter Bulletin Board under the symbol
“FNCB.” Quarterly market highs and lows and dividends paid for each of the past
two years are presented below. These prices do not necessarily represent actual
transactions. The company expects that comparable cash dividends will be paid in
the future. All prices and dividends have been restated to reflect the
retroactive effect of the 100% stock dividends paid to shareholders in 1998 and
the 10% stock dividend paid in 1997.

 

 

Market Price

Dividends Paid

Per Share

 

High

Low

 

Quarter 1998

 

 

 

First

$23.50

$19.00

$ .135

Second

23.75

21.19

.135

Third

23.75

23.75

.15

Fourth

32.00

24.25

.29

 

 

 

$0.71

Quarter 1997

 

 

 

First

$16.13

15.63

$ .12

Second

17.50

16.25

.12

Third

18.00

16.75

.12

Fourth

19.81

17.38

.22

 

 

 

$0.58

 

As of April 16, 1999, there were approximately 900 holders of record of First
National Community’s common stock and 2,398,360 shares of common stock were
issued and outstanding.

 

The First National Community Board of Directors reviews its dividend policy at
least annually. The amount of the dividend, while in the sole discretion of the
Board, depends upon the performance of the bank. First National Community’s
ability to pay dividends is also subject to the restrictions imposed by
Pennsylvania law. Generally, Pennsylvania law prohibits corporations from paying
dividends if the corporation is insolvent or if the dividend would cause a
corporation to be unable to pay indebtedness of the corporation as the
indebtedness becomes due in the usual course of business or the corporation’s
total assets would be less than the sum of its total liabilities plus the amount
that would be needed if the corporation were to be dissolved at the time of the
distribution to satisfy the preferential rights upon dissolution of shareholders
whose preferential rights are superior to those receiving the distribution. We
cannot assure you that dividends will be declared in the future or the rate of
dividends, if any.

 

First National Community is also subject to the dividend restrictions applicable
to national banks because its only source of income is from the dividends paid
by the bank to First National Community. Under the National Bank Act, the bank
may pay dividends to the company only out of retained earnings as defined in the
statute. The approval of the 0CC is required if dividends for any year exceed
the net profits, as defined, for that year plus the retained net profits for the
preceding two years. In addition, unless a national bank’s capital surplus
equals or exceeds the stated capital for its common stock, no dividends may be
declared unless the bank makes transfers from retained earnings to capital
surplus.

 

 

 



 

 

15

USE OF PROCEEDS

 

First National Community knows neither the number of shares that will ultimately
be purchased under the plan nor the prices at which the shares will be
purchased. The company intends to use the proceeds from purchases, when and as
received, for working capital and general corporate purposes, which may include
contributions to the bank to increase the bank’s capital and to permit
additional growth in the bank’s assets. A change in the use of proceeds or
timing of the use of proceeds will be at the company’s discretion.

 

MANAGEMENT’S DISCUSSION AND ANALYSIS OF

CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS

 

We qualify the following discussion in its entirety by the more detailed
information and the financial statements and notes to the financial statements
appearing elsewhere in this prospectus. In addition to the historical
information contained in the prospectus, the discussion in this prospectus
contains certain forward-looking statements that involve risks and
uncertainties, such as statements of First National Community’s plans,
objectives, expectations and intentions. Please read the cautionary statements
made in this prospectus as being applicable to all related forward-looking
statements wherever they appear in the prospectus. First National Community’s
actual results could differ materially from those discussed here. Factors that
could cause or contribute to these differences include, but are not limited to,
those discussed in this section and in “Risk Factors.”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

 



 

 

Management’s Discussion and Analysis of Financial Condition and Results of
Operations

 

The following financial review of First National Community Bancorp, Inc. (the
Company”) is presented on a consolidated basis and is intended to provide a
comparison of the financial performance of the Company and its wholly-owned
subsidiary, First National Community Bank (the Bank”) for the years ended
December 31, 1998, 1997 and 1996. The information presented below should be read
in conjunction with the Company’s consolidated financial statements and
accompanying notes appearing elsewhere in this report. All share and per share
data has been restated to reflect the 100% stock dividend paid to shareholders
on July 20, 1998 and the 10% stock dividends paid December 31, 1997 and May 8,
1996.

 

RESULTS OF OPERATIONS

SUMMARY

 

Net income for 1998 amounted to $5,107,000, which was $464,000, or 10%, higher
than the 1997 level. In 1997, net income totaled $4,643,000 or $768,000 over
1996. On a per share basis, net income was $2.13, $1.94 and $1.62, respectively
in 1998, 1997 and 1996. The weighted average number of shares outstanding in
1998, 1997 and 1996 were 2,398,360 after giving retroactive effect to the stock
dividends paid in 1998, 1997 and 1996, respectively.

 

The increase in net income recorded in 1998 can be attributed to the $865,000,
or 6%, improvement in net interest income combined with a reduced provision for
credit losses which more than offset the $585,000, or 7%, increase in other
expenses. Management’s focus on improvement through growth again proved
successful as increased earnings due to volume variances more than compensated
for the negative impact of repricing resulting from the reduction in interest
rates during the fourth quarter.

 

The $768,000, or 20%, increase in 1997 over the 1996 earnings can be attributed
to the $1.8 million increase in net interest income and a $529,000 improvement
in non-interest income, offset partially by additional non-interest expenses,
credit loss provisions and applicable income taxes.

 

Return on assets for the years ended December 31, 1998, 1997 and 1996 was 1.13%,
1.16% and 1.13%, respectively while the return on equity recorded during the
same periods amounted to 15.29%, 15.85% and 14.83%.



 

NET INTEREST INCOME

Net interest income, the difference between interest income and fees on earning
assets and interest expense on deposits and borrowed funds, is the largest
component of the Company’s operating income and as such is the primary
determinant of profitability. Before providing for future credit losses, net
interest income increased 6% from the $14.6 million recorded in 1997 to $15.4
million in 1998. Changes in net interest income generally occur due to
fluctuations in the balances and/or mixes of interest-earning assets and
interest-bearing liabilities, and changes in their corresponding interest yields
and costs. Changes in non-performing assets, together with interest lost and
recovered on those assets, also impact comparisons of net interest income. In
the following schedules, net interest income is analyzed on a tax-equivalent
basis, thereby increasing interest income on certain tax-exempt loans and
investments by the amount of federal income tax savings realized. In this
manner, the true economic impact on earnings from various assets and liabilities
can be more accurately compared.

 

Tax-equivalent net interest income increased $927,000. or 6%, from the $15.8
million reported in 1997. Sound pricing policies, aggressive growth strategies
and effective asset-liability management

17

 

 



 

 

techniques again enabled the company to improve net interest income during this
period of declining interest rates.

Average loans increased $26 million, or 10%, in 1998 and contributed an increase
of $1.8 million of interest income over the 1997 level. Commercial loans
provided the majority of the growth in 1998 as average loan balances increased
$24 million and earnings on those balances improved by $1.8 million. Installment
loans also provided significant increases in 1998 comprised of $15 million in
average loan balances and $1.2 million of interest income due primarily to
growth in indirect auto loans. Mortgage loans outstanding averaged $13 million
lower in 1998 than in 1997 due to the sale of almost $23 million of long-term,
fixed rate assets in 1998. As a result of the reduced level of average loans
outstanding, interest income on mortgage loans decreased $1.2 million in 1998.
Repricing and new volume resulted in the sixteen basis point reduction earned on
average loan balances in 1998 when compared to the prior period.

Average securities increased $24 million over the 1997 average balance and
generated $1.3 million of additional earnings. Declining rates impacted
securities yields through repricing, new volume and principal reductions,
resulting in a thirty-nine basis point decrease from the 1997 level. Money
market assets, which include interest-bearing deposits with banks and federal
funds sold, were $1.2 million less in 1998 than in 1997 and earnings from these
assets decreased $61,000.

Total interest-bearing deposits increased $22 million in 1998 comprised of an
$18 million increase in average certificates of deposit and a $4 million
increase in low-cost deposits. Competition for deposits remained fierce in local
markets, resulting in an average cost of deposits which was equal to the 1997
level. Borrowed funds and other interest-bearing liabilities increased $20
million on the average due to additional Federal Home Loan Bank advances but
repricing and reduced costs on new borrowings resulted in a twenty-five basis
point reduction in the cost of these liabilities.

As a result of the interest rate reductions in 1998 and the more immediate
impact on interest earning assets, the Company’s net interest margin decreased
twenty-five basis points to 3.84% in 1998. Investment leveraging transactions
continue to add to the profitability of the company, as evidenced by the
$433,000 earned in 1998 from the transactions, but also contribute to the
reduction in the overall net interest margin. Exclusive of the investment
leveraging transactions, the 1998 net interest margin would have been 4.15%, or
seven basis points lower than the comparable period of 1997.

During 1997, tax-equivalent net interest income increased $1.9 million, or 14%,
from the $13.9 million reported in 1996 to $15.8 million. Interest rates
continued the roller coaster ride experienced in 1996 and gradually increased
during the first quarter, with the long bond exceeding 7.00%. During the second
and third quarters of 1997, rates again fluctuated until decreasing steadily
through the fourth quarter as inflation fears subsided. As of year end, the
yield on the one-year Treasury Bill was three basis points lower than it began
the year while the thirty year bond had decreased seventy-seven basis points to
5.96%. Yields earned on loans and money market assets increased during 1997 from
the prior year levels but a three basis point decrease in the yield earned on
securities resulted in a yield on total earning assets which remained stable at
8.32%. During the same period, however, competition for deposits remained fierce
locally resulting in a nine basis point increase in the cost of interest-bearing
deposits. Additionally, the cost of borrowed funds and other interest-bearing
liabilities increased during 1997, resulting in a decrease in the net interest
margin from the 4.25% recorded in 1996 to 4.09%. During 1997, the Company
entered into several investment leveraging transactions which resulted in
$164,000 of pre-tax earnings, but the 1.06% spread earned on the transactions~
had a negative impact on the overall net interest margin. Excluding the effect
of these transactions, the 1997 net interest margin would have been 4.22% which
is only slightly lower than the 4.25% recorded in 1996. Growth in earning assets
which represents 112% of the growth in interest-bearing liabilities also
contributed to the 1997 margin.

 

 

18

 

 



 

 

 

Yield Analysis

(dollars in thousands-taxable equivalent basis)(1)

 

 

 

1998

1997

1996

 

 

 

Interest

Average

 

Interest

Average

 

Interest

Average

 

 

Average

Income/

Interest

Average

Income/

Interest

Average

Income/

Interest

 

 

Balance

Expense

Rate

Balance

Expense

Rate

Balance

Expense

Rate

ASSETS:

 

 

 

 

 

 

 

 

 

Earning Assets:(2)

 

 

 

 

 

 

 

 

 

 

Commercial loans-taxable

$161,839

$14,272

8.82

$138,214

$12,450

9.01

$116,851

$10,466

8.96

 

Commercial loans-tax free

11,648

1,106

9.50

11,714

1,135

9.69

8,658

800

9.24

 

Mortgage loans

50,072

3,951

7.89

62,814

5,097

8.11

66,158

5,302

8.01

 

Installment loans

78,971

6,606

8.37

63,501

5,433

8.56

52,436

4,623

8.82

 

Total Loans

302,530

25,935

8.57

276,243

24,115

8.73

244,103

21,191

8.68

 

Securities-taxable

95,602

6,239

6.53

74,605

5,147

6.90

47,524

3,131

6.59

 

Securities-tax free

30,196

2,587

8.57

26,934

2,380

8.83

27,643

2,464

8.91

 

Total Securities

125,798

8,826

7.02

101,539

7,527

7.41

75,167

5,595

7.44

 

Interest-bearing deposits with banks

2,918

177

6.07

2,839

170

6.00

1,738

101

5.81

 

Federal funds sold

4,007

222

5.54

5,251

290

5.52

5,483

293

5.34

 

Total Money Market Assets

6,925

399

5.76

8,090

460

5.69

7,221

394

5.46

 

Total Earning Assets

435,253

35,160

8.08

385,872

32,102

8.32

326,491

27,180

8.32

Non-earning assets

21,657

 

 

19,278

 

 

18,271

 

 

Allowance for credit losses

(3,932)

 

 

(3,446)

 

 

(3,105)

 

 

 

Total Assets

$452,978

 

 

$401,704

 

 

$341,657

 

 

 

 

 

 

 

 

 

 

 

 

 

LIABILITIES AND STOCKHOLDERS' EQUITY:

Interest-Bearing Liabilities:

 

 

 

 

 

 

 

 

 

 

Interest-bearing demand deposits

$50,504

$1,225

2.43

$45,682

$1,110

2.43

$38,637

$937

2.43

 

Savings deposits

41,983

1,001

2.38

42,482

1,038

2.44

45,257

1,163

2.57

 

Time deposits over $100,000

61,618

3,265

5.30

53,784

2,827

5.26

46,261

2,421

5.23

 

Other time deposits

171,147

9,764

5.71

161,331

9,253

5.74

136,460

7,750

5.68

 

Total Interest-Bearing Deposits

325,252

15,255

4.69

303,279

14,228

4.69

266,615

12,271

4.60

 

Borrowed funds and other

 

 

 

 

 

 

 

 

 

 

Interest-bearing liabilities

54,661

3,202

5.86

34,327

2,098

6.11

17,821

1,035

5.81

 

Total Interest-Bearing Liabilities

379,913

18,457

4.86

337,606

16,326

4.84

284,436

13,306

4.68

 

Demand deposits

35,887

 

 

31,707

 

 

28,116

 

 

 

Other liabilities

3,779

 

 

3,103

 

 

2,978

 

 

 

Stockholders' equity

33,399

 

 

29,288

 

 

26,127

 

 

 

Total Liabilities and

 

 

 

 

 

 

 

 

 

 

Stockholders' Equity

$452,978

 

 

$401,704

 

 

$341,657

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Interest Income Spread

 

$16,703

3.22

 

$15,776

3.48

 

$13,874

3.64

 

 

 

 

 

 

 

 

 

 

 

 

Net Interest Margin

 

 

3.84

 

 

4.09

 

 

4.25

 

 

 

 

 

 

 

 

 

 

 

(1) In this schedule and other schedules presented on a tax-equivalent basis,
income that is

 

 

Exempt from federal income taxes, i.e. interest on state and municipal
securities, has been

Adjusted to a taxable equivalent basis using a 34% federal income tax rate.

(2) Excludes non-performing loans.

 

 

The most significant impact on net income between periods is derived from the
interaction of changes in the volume of and rates earned or paid on
interest-earning assets and interest-bearing liabilities.

 

 

19

 

 



 

 

The volume of earning dollars in loans and investments, compared to the volume
of interest-bearing liabilities represented by deposits and borrowings, combined
with the spread, produces the changes in net interest income between periods.

 

The following table shows the relative contribution of changes in average volume
and average interest rates to changes in net interest income for the periods
indicated. The change in interest income and interest expense attributable to
changes in both volume and rate, which cannot be segregated, has been allocated
proportionately to the change due to volume and the change due to rate.

 

Rate/Volume Variance Report(1)

(dollars in thousands-taxable equivalent basis)

 

 

1998 vs 1997

1997 vs 1996

 

 

 

Increase(Decrease)

 

 

Increase(Decrease)

 

 

Total

Change

Due to

Volume

Due to

Rate

 

Total

Change

Due to

Volume

Due to

Rate

 

 

 

 

 

 

 

 

 

Interest Income:

 

 

 

 

 

 

 

 

Commercial loans-taxable

$1,822

$2,126

$(304)

 

$1,984

$1,882

$102

 

Commercial loans-tax free

(29)

(7)

(22)

 

335

279

56

 

Mortgage loans

(1,146)

(1,032)

(114)

 

(205)

(268)

63

 

Installment loans

1,173

1,332

(159)

 

810

934

(124)

 

Total Loans

1,820

2,419

(599)

 

2,924

2,827

97

 

 

 

 

 

 

 

 

 

 

Securities-taxable

1,092

1,430

(338)

 

2,016

1,787

229

 

Securities-tax free

207

288

(81)

 

(84)

(63)

(21)

 

Total Securities

1,299

1,718

(419)

 

1,932

1,724

208

 

 

 

 

 

 

 

 

 

 

Interest-bearing deposits with banks

7

5

2

 

69

63

6

 

Federal funds sold

(68)

(69)

1

 

(3)

(15)

12

 

Total Money Market Assets

(61)

(64)

3

 

66

48

18

 

 

 

 

 

 

 

 

 

 

Total Interest Income

3,058

4,073

(1,015)

 

4,922

4,599

323

 

 

 

 

 

 

 

 

 

Interest Expense:

 

 

 

 

 

 

 

 

Interest-bearing demand deposits

115

96

19

 

173

162

11

 

Savings deposits

(37)

(11)

(26)

 

(125)

(72)

(53)

 

Time deposits over $100,000

438

412

26

 

406

386

20

 

Other time deposits

511

563

(52)

 

1,503

1,390

113

 

 

 

 

 

 

 

 

 

 

Total Interest-Bearing Deposits

1,027

1,060

(33)

 

1,957

1,866

91

 

 

 

 

 

 

 

 

 

 

Borrowed funds and other

 

 

 

 

 

 

 

 

interest-bearing liabilities

1,104

1,243

(139)

 

1,063

958

105

 

 

 

 

 

 

 

 

 

 

Total Interest Expense

2,131

2,303

(172)

 

3,020

2,824

196

 

 

 

 

 

 

 

 

 

Net Interest Income

$927

$1,770

$(843)

 

$1,902

$1,775

$127

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)   Changes in interest income and interest expense attributable to changes in
both volume and rate have been allocated proportionately to changes due to
volume and changes due to rate.

 

20

 

 



 

 

CURRENT YEAR

 

In 1998, tax-equivalent net interest income increased $927,000 over the 1997
level. Balance sheet growth again resulted in improved earnings as evidenced by
the $1.8 million increase in net interest income due to volume. Loan growth
added $2.4 million to interest income due to increases in both commercial and
installment loans outstanding. New securities purchases, including those
purchased in leveraging transactions, also contributed to the improved earnings
in the amount of $1.7 million. In order to fund the growth in loans and
investments, new deposits and borrowed funds were added which resulted in a $2.3
million increase in interest expense.

 

The negative impact of rate reductions can be seen in the $1.0 million decrease
in interest income due to rate which was only partially offset by the $172,000
decrease in the cost of liabilities due to repricing. Variable rate assets which
reprice immediately were reduced by seventy-five basis points during the fourth
quarter as the Federal Reserve cut interest rates three times in a seven week
period. New volume at lower than historic levels also contributed to the
negative variance due to rate. During this same period, the Company held rates
steady on its low-cost deposit base while the effect of repricing on
certificates of deposit will materialize over time.

 

PRIOR YEAR

 

In 1997, growth also lead to improved earnings. The $1.9 million increase in net
interest income includes $1,775,000 due to volume but also includes $127,000 due
to rate, reflecting a positive repricing impact. Loan and investment portfolio
growth added $4.5 million which was partially offset by the $2.8 million
increase in the cost of funds to support the asset growth. Rate fluctuations on
earning assets added over $300,000 which includes an increase in commercial
loans related to the twenty-five basis point hike in the prime rate during the
year and investment purchases at increased yields. The cost of certificates of
deposit increased as the Company attempted to lengthen its portfolio for
asset/liability purposes. New borrowings and variable rate adjustments increased
the cost of borrowed funds.

 

PROVISION FOR CREDIT LOSSES

 

The provision for credit losses varies from year to year based on management’s
evaluation of the adequacy of the allowance for credit losses in relation to the
risks inherent in the loan portfolio. In its evaluation, management considers
credit quality, changes in loan volume, composition of the loan portfolio, past
experience, delinquency trends, and the economic conditions. Consideration is
also given to examinations performed by regulatory authorities and the Company’s
iQdependent auditors. The provision for credit losses was $920,000 in 1998,
$1,110,000 in 1997 and $820,000 in 1996.

 

OTHER INCOME

 

Other Income

1998

1997

1996

 

(dollars in thousands)

Service charges

$ 780

$ 759

$ 693

Net gain/(loss) on the sale of securities

125

(8)

130

Net gain on the sale of other real estate

47

377

1

Net gain on the sale of other assets

0

156

0

Other

631

344

275

Total Other Income

$1,583

$1,628

$1,099

21

 

 



 

 

The company’s other income category can be separated into three distinct
sub-categories; service charges make up the core component of this area of
earnings while net gains (losses) from the sale of assets and other fee income
comprise the balance.

In 1998, earnings from service charges were $21,000,or 3%, higher than the 1997
total. Net gains from securities sales totaled $125,000 in 1998 as management
sold securities to minimize the risk from prepayments on mortgage-backed
securities. The $47,000 net gain from the sale of other assets includes earnings
generated from the Bank’s real estate subsidiary, FNCB Realty, Inc. During 1998,
the Company continued to shed interest rate risk through the sale of $22.8
million of fixed rate residential mortgage loans. These loan sales, with rates
ranging from 6.125% to 9.125%, added $189,000 to 1998 earnings after accounting
for fees associated with the sale. As importantly, the servicing rights were
retained thereby resulting in no impact on our customers and improving future
profits through servicing fee income. It is management’s intention to continue
to shed interest rate risk as opportunities present themselves in order to
remain competitive in this area of retail lending. Servicing fees collected on
mortgage loans which have been sold were $97,000 in 1998, or~?$43,000 higher
than the same period of 1997. All other fee income increased $81,000 over the
1997 total including a $40,000 improvement in the earnings generated through a
partnership with INVEST Financial Services.

During 1997, service charges increased $66,000, or 10%. The majority of this
increase can be attributed to uncollected funds, although newly initiated
surcharge fees pertaining to automatic teller machines also contributed $34,000
of additional income. The decrease in the area of net gains or losses on the
sale of securities also represents the Company’s efforts to improve future
profits. During 1997, many of the lowest yielding securities in the portfolio
were sold as interest rates plummeted, thereby enabling the Company to
reposition the portfolio for future benefits. Included in net gains on the sale
of other assets is $524,000 recognized on the sale of real estate and other
assets by FNCB Realty, Inc. These assets were transferred to the Bank’s
subsidiary through foreclosure action and subsequently resold. Other income
increased $69,000 in comparison to 1996 as letter of credit fees increased
considerably and fee income from the Bank’s relationship with INVEST financial
services also provided an increase of $22,000 over the 1996 level. In 1997,
residential mortgage loans totaling $14.7 million were sold, resulting in a net
gain of $66,000.

 

OTHER EXPENSES

Other Expenses

1998

1997

1996

 

(dollars in thousands)

Salary expense

$3,772

$3,482

$3,176

Employee benefit expense

977

960

900

Occupancy expense

869

842

812

Equipment expense

677

610

484

Advertising expense

341

272

259

Data Processing expense

530

424

382

Other operating expenses

2,257

2,249

1,891

Total Other Expenses

$9,423

$8,839

$7,904

Total other expenses increased $584,000, or 7%, in comparison to the prior year.
Employee costs accounted for $307,000, or 53%, of the increase while occupancy
and equipment costs rose $94,000, or 16% of the total. All other expenses
increased $183,000, or 31% of the total due primarily to increases in
advertising and data processing costs. The Company’s overhead ratio, which
measures non-interest expenses in relation to average assets improved from the
2.20% recorded in 1997 to 2.08%. In 1996, the overhead ratio was 2.31%.

 

22

 

 



 

 

Salary and benefits amount to 50% of the Company’s total other expenses. During
1998, salary expense increased $290,000, or 8%, due to merit increases, and the
addition of staff to meet the growing sales and administrative needs of the
company. Full-time equivalent employees at December 31, 1998 were 168, an
increase from the 151 reported as of the same period last year. Employee benefit
costs increased $17,000, or 2%, in 1998 due primarily to a $30,000 increase in
the Company’s contribution to a defined contribution profit sharing plan.
Hospitalization costs, payroll taxes and other benefits decreased $13,000 in
comparison to 1997.

Occupancy expenses increased $27,000, or 3%, in 1998 due primarily to rental
expense associated with a new community office. Increases in maintenance
expenses and depreciation on the new facilities were offset by a reduced level
of real estate taxes. Equipment costs increased $67,000, or 11%, due to
depreciation expense on new equipment, including computers and related
technology.

All other operating expenses increased $183,000, or 6%, compared to 1997.
Advertising costs increased $69,000 while data processing expenses rose $106,000
in 1998 due to bank promotions and technological advances. All other components
of other operating expenses were limited to an $8,000 net increase.

In 1997, total other expenses increased $935,000, or 12%, in comparison to 1996.
During 1996 other expenses increased 11% from the prior period. Employee costs
accounted for 39% of the increase in 1997 while occupancy and equipment costs
rose by $156,000, or 17% of the total. All other operating expenses increased
$413,000, or 44% of the total increase.

Salary and benefit costs comprised the majority of total other expenses in 1997
and increased 9% over the 1996 level. Salaries increased $306,000, or 10%.
Contributing to this increased cost are merit increases, as well as the full
year’s effect of the Kingston Office which opened in August 1996. Full-time
equivalent employees at December 31, 1997 were 151, a decrease from the 155
reported in 1996. Employee benefit costs increased $60,000, or 7%, in 1997 due
primarily to rising health care costs and a $30,000 increase in the Company’s
contribution to a defined contribution profit sharing plan. Increases in payroll
taxes and other benefits amounted to $5,000.

Occupancy expenses increased $30,000, or 4%, in 1997. The recognition of a full
year’s effect from the Kingston Office which opened during 1996 accounts for the
vast majority of the increase.

Equipment expenses increased $126,000, or 26%, during 1997. Depreciation and
maintenance on new equipment accounted for $108,000 of the increase, including
$23,000 from our newest office. This increased cost reflects the Company’s
commitment to new technology, including a complete upgrade to the retail
delivery systems.

All other operating expenses increased $413,000 in 1997 from the prior period.
Non-controllable items such as FDIC Insurance, Bank Shares Tax and examinations
accounted for $97,000 of the increased cost. Also contributing significantly to
the increased cost was $169,000 of operating costs from the Bank’s subsidiary,
FNCB Realty, Inc. The majority of these costs reflect operating expenses
associated with a single property which was sold. All other components of other
operating expenses increased $159,000, or

7%.

 

PROVISION FOR INCOME TAXES

 

Federal income tax expense decreased $39,000 in 1998 in comparison to the 1997
total in spite of the $426,000 improvement in income before taxes. Tax benefits
derived from an increased level of tax-

 

 

 

23

 

 



 

 

exempt income had a $40,000 positive effect while the effect of deferred taxes
and other items reduced the 1998 provision by $144,000. The Company’s effective
tax rate for 1998 and 1997 was 23.6% and 25.8%, respectively.

 

During 1997, federal income tax expense increased $35 1,000 in comparison to
1996. The majority of the increase was attributed to the $1,119,000 improvement
in pre-tax income as well as the effect of other non-deductible and deferred tax
items. Tax benefits related to non-taxable interest income increased $57,000
over the 1996 total. The effective tax rate for 1996 was 24.6%.

 

FINANCIAL CONDITION

 

Total assets increased $55 million, or 13%, in 1998 compared to a similar $56
million increase in 1997. Total deposits provided $34 million of new funds in
1998 while borrowed funds increased $17 million. This available liquidity was
utilized to fund the $44 million, or 16%, increase in net loans as well as the
$10 million growth in the Company’s securities portfolio.

 

SECURITIES

 

The primary objectives in managing the Company’s securities portfolio are to
maintain the necessary flexibility to meet liquidity and asset and liability
management needs and to provide a stable source of interest income.

 

During 1998, total securities increased $10 million, inclusive of a $463,000
decrease in the fair value of the portfolio. During 1998, growth was again
concentrated in mortgage-backed securities including $15 million which were
purchased with structured borrowings from the Federal Home Loan Bank of
Pittsburgh, thereby allowing the Company to earn a favorable spread between the
rate earned on the securities and the cost of the borrowed funds. Management
remains committed to a strategy which limits purchases to those that are
virtually free of credit risk and will help to meet the objectives of the
Company’s Investment and Asset/Liability management policies.

 

The following table sets forth the carrying amount of securities at the dates
indicated:

 

 

December 31,

 

1998

1997

1996

 

(dollars in thousands)

U.S. Treasury securities and obligations of U.S. government agencies

 

$ 13,109

 

$ 31,808

 

$27,946

Obligations of state and political subdivisions

33,671

27,043

29,533

Mortgage-backed securities

77,590

56,615

22,544

Corporate debt securities

992

0

0

Equity securities

6,468

5,901

2,453

Total

$131,830

$121,367

$82,476

 

The following table sets forth the maturities of securities at December 31, 1998
and the weighted average yields of such securities calculated on the basis of
the cost and effective yields weighted for the scheduled maturity of each
security. Tax-equivalent adjustments using a 34% rate have been made in
calculating yields on obligations of state and political subdivisions.

 

 

24

 

 



 

 

 

 

(dollars in thousands)

 

Within

One Year

 

2 – 5

Years

 

6 - 10

Years

 

Over

10 Years

Mortgage-Backed

Securities

 

No Fixed

Maturity

 

 

Total

U.S. Treasury securities

$2,005

$ 0

$ 0

$ 0

$ 0

$ 0

$ 2,005

Yield

5.87%

 

 

 

 

 

5.87%

Obligations of U.S. government agencies

 

 

500

 

7,115

 

3,457

 

 

 

11,072

Yield

 

6.03%

6.72%

5.46%

 

 

6.30%

Obligations of state and political subdivisions(1)

 

 

1,732

 

7,315

 

23,406

 

 

 

32,453

Yield

 

6.11%

9.48%

7.66%

 

 

7.99%

Mortgage-backed securities

 

 

 

 

77,632

 

77,632

Yield

 

 

 

 

5.80%

 

5.80%

Corporate debt securities

 

 

504

497

 

 

1,001

Yield

 

 

6.25%

6.01%

 

 

6.13%

Equity securities(2)

 

 

 

 

 

6,468

6,468

Yield

-

-

-

-

-

6.48%

6.48%

Total maturities

$ 2,005

$ 2,232

$14,934

$27,360

$77,632

$ 6,468

$130,631

Weighted yield

5.87%

6.10%

8.06%

7.35%

5.80%

6.48%

6.42%

 

1) Yields on state and municipal securities have been adjusted to a
tax-equivalent basis using a 34% federal income tax rate.

2) Yield presented represents 1998 actual return.

 

 

LOANS

 

Total loans increased $45 million, or 16%, in 1998. Commercial loans provided
$30 million of the increase while installment lending also contributed $26
million of growth since December 31, 1997. The commercial growth includes $18
million secured by real estate while the growth in installment loans includes
$14 million of indirect auto loans and an additional $14 million which is
secured by real estate. Residential real estate loans decreased $12 million in
1998 as the Company continued with its strategy of reducing interest rate risk
through the sale of long-term, fixed-rate assets. During 1998, over $22 million
of these long-term assets were sold in the secondary market resulting in a
reduced level of interest rate risk and a net gain on the sales of approximately
$189,000. The sale of these assets provides liquidity for future growth and also
allows the Company to continue to provide competing products during the current
low-rate environment.

 

 

 

 

 

 

 

 



 

 

25

Details regarding the loan portfolio for each of the last five years are as
follows:

 





 



Loans Outstanding

(dollars in thousands)

 

December 31

 

1998

1997

1996

1995

1994

Commercial and Financial

$189,453

$159,644

$136,620

$120,560

$103,602

Real Estate

45,855

57,523

67,262

67,333

65,960

Installment

93,589

67,196

59,183

44,587

26,007

Total Loans Gross

328,897

284,363

263,065

232,480

195,569

Unearned Discount

(4)

(10)

(18)

(37)

(65)

Total Loans

328,893

284,353

263,047

232,443

195,504

Reserve for Credit Losses

(4,283)

(3,623)

(3,167)

(2,800)

(2,250)

Net Loans

$324,610

$280,730

$259,880

$229,643

$193,254

 

The following schedule shows the repricing distribution of loans outstanding as
of December 31, 1998. Also provided are these amounts classified according to
sensitivity to changes in interest rates.

 

Loans Outstanding – Repricing Distribution

(dollars in thousands)

 

 

 

 

Within

One Year

 

One to

Five Years

 

Over Five

Years

 

 

Total

Commercial and Financial

$107,992

$60,028

$ 21,433

$189,453

Real Estate

16,575

18,676

10,604

45,855

Installment

27,310

56,109

10,170

93,589

Total

$151,877

$134,813

$ 42,207

$328,897

 

 

 

 

 

Loans with predetermined interest rates

$ 34,041

$ 71,758

$ 33,232

$139,031

Loans with floating rates

117,836

63,055

8,975

189,866

Total

$151,877

$134,813

$ 42,207

$328,897

 

ASSET QUALITY

 

The Company manages credit risk through the application of policies and
procedures designed to foster sound underwriting and credit monitoring
practices, although, as is the case with any financial institution, a certain
degree of credit risk is dependent in part on local and general economic
conditions that are beyond the Company’s control.

 

The Company’s Risk Management Committee meets quarterly or more often as
required and makes recommendations to the Board of Directors regarding
provisions for credit losses. The Committee reviews individual problem credits
and ensures that ample reserves are established considering both general
allowances and specific allocations.

 

 



 

 

26

The following schedule reflects various non-performing categories as of December
31 for each of the last five years:

 

 

(dollars in thousands)

 

1998

1997

1996

1995

1994

Nonaccrual loans (including impaired loans)

$ 845

$ 207

$ 714

$1,629

$2,285

Loans past due 90 days or more and still accruing

 

452

 

1,224

 

354

 

157

 

418

Other Real Estate Owned

0

0

337

25

75

Total Non-Performing Assets

$1,297

$1,431

$1,405

$1,811

$2,778

 

During 1998, total non-performing assets decreased due to the $772,000 reduction
in loans past due more than ninety days. Nonaccrual loans increased $638,000
from the December 31, 1997 level and includes $660,000 that was transferred to
nonaccrual status during 1998. The majority of the increase is split between
three credits which are substantially secured by real estate. As of December 31,
1998, the Company’s ratio of nonaccrual loans to total loans was .26%, less than
one-half of the national peer banks reported ratio of .63%. The Company
continues to acknowledge the weakness in local real estate markets and in
general economic conditions, emphasizing strict underwriting standards to
minimize the negative impact of the current environment. Management remains ever
conscious to avoid the problems of overlending experienced during the 1980’s and
expects future efforts to reduce delinquency percentages during 1999.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

27

ALLOWANCE FOR CREDIT LOSSES

 

The following table presents an allocation of the allowance for credit losses as
of the end of each of the last five years:

 

Loan Loss Reserve Allocation

(dollars in thousands)

 

12/31/98

 

12/31/97

 

12/31/96

 

12/31/95

 

12/31/94

 

 

 

Percentage of

Loans in

Each Category

to Total Loans

 

 

 

Percentage of

Loans in Each Category

to Total Loans

 

 

 

Percentage of

Loans in Each Category

to Total Loans

 

 

 

Percentage of

Loans in

Each Category

to Total Loans

 

 

 

Percentage of

Loans in

Each Category

to Total Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount

 

 

 

Amount

 

 

 

Amount

 

 

 

Amount

 

 

 

Amount

Commercial and Financial

 

$1,706

 

58%

 

 

$1,340

 

56%

 

 

$1,326

 

52%

 

 

$1,094

 

52%

 

 

$1,110

 

53%

Real Estate

117

14%

 

118

20%

 

98

26%

 

105

29%

 

121

34%

Installment

92

28%

 

69

24%

 

61

22%

 

38

19%

 

29

13%

 

 

Unallocated

2,368

-

 

2,096

-

 

1,682

-

 

1,563

-

 

990

-

 

$4,283

100%

 

$3,623

100%

 

$3,167

100%

 

$2,800

100%

 

$2,250

100%

 

The following schedule presents an analysis of the allowance for credit losses
for each of the last

 

(Dollars in thousands)

Years Ended December 31

 

(Dollars in thousands)

 

Years Ended December 31

 

1998

1997

1996

1995

1994

Balance, January 1

$3,623

$3,167

$2,800

$2,250

$2,027

Charge-Offs:

 

 

 

 

 

Commercial and Financial

77

547

420

449

495

Real Estate

50

9

20

97

60

Installment

180

141

141

59

38

Total Charge-Offs

307

697

581

605

593

Recoveries on Charged-Off Loans:

 

 

 

 

 

Commercial and Financial

11

8

109

327

103

Real Estate

1

0

0

1

0

Installment

35

35

19

31

13

Total Recoveries

47

43

128

359

116

Net Charge-Offs

260

654

453

246

477

Provision for Credit Losses

920

1,110

820

796

700

Balance, December 31

$4,283

$3,623

$3,167

$2,800

$2,250

 

 

 

 

 

 

Net Charge-Offs during the period as a percentage of average loans outstanding
during the period

 

.09%

 

.24%

 

.18%

 

.12%

 

.28%

Allowance for credit losses as a percentage of net loans outstanding at end of
period

 

1.30%

 

1.27%

 

1.20%

 

1.20%

 

1.15%

 

 

28

 

 



 

 

During 1998, losses charged to the reserve declined considerably from prior
periods while recoveries were consistent with the 1997 total. During 1995,
payments approximating $300,000 were received from loans charged-off in 1991,
1992 and 1994.

 

DEPOSITS

 

The primary source of funds to support the Company’s growth is its deposit base,
and emphasis has been placed on accumulating new deposits while making every
effort to retain current relationships. Total deposits increased $34 million in
1998 comprised primarily of growth in certificates of deposit but also includes
over $7 million in low-cost savings and demand accounts.

 

The average daily amount of deposits and rates paid on such deposits is
summarized for the periods indicated in the following table:

 

 

Year Ended December 31,

 

1998

1997

1996

 

Amount

Rate

Amount

Rate

Amount

Rate

 

(thousands of dollars)

Noninterest-bearing demand deposits

 

$ 35,887

 

 

 

$ 31,707

 

 

 

$ 28,116

 

 

Interest-bearing demand deposits

 

50,504

 

2.43%

 

45,682

 

2.43%

 

38,637

 

2.43%

Savings deposits

41,983

2.38%

42,482

2.44%

45,257

2.57%

Time deposits

232,765

5.60%

215,115

5.62%

182,721

5.57%

Total

$361,139

 

$334,986

 

$294,731

 

 

 

Maturities of time certificates of deposit of $100,000 or more outstanding at
December 31, 1998, are summarized as follows:

 

Time Certificates of Deposit

(thousands of dollars)

 

 

3 months or less

$45,474

Over 3 through 6 months

8,083

Over 6 through 12 months

10,818

Over 12 months

4,966

Total

$69,341

 

ASSET AND LIABILITY MANAGEMENT

 

The major objectives of the Company’s asset and liability management are to (1)
manage exposure to changes in the interest rate environment to achieve a neutral
interest sensitivity position within reasonable ranges, (2) ensure adequate
liquidity and funding, (3) maintain a strong capital base, and (4) maximize net
interest income opportunities. The Company manages these objectives through its
Senior Management and Asset and Liability Management Committees. Members of the
committees meet regularly to develop balance sheet strategies affecting the
future level of net interest income, liquidity and

 

29

 

 



 

 

capital. Items that are considered in asset and liability management include
balance sheet forecasts, the economic environment, the anticipated direction of
interest rates and the Company’s earnings sensitivity to changes in these rates.

 

INTEREST RATE SENSITIVITY

 

The Company analyzes its interest sensitivity position to manage the risk
associated with interest rate movements through the use of gap analysis and
simulation modeling. Interest rate risk arises from mismatches in the repricing
of assets and liabilities within a given time period. Gap analysis is an
approach used to quantify these differences. A positive gap results when the
amount of interest-sensitive assets exceeds that of interest-sensitive
liabilities within a given time period. A negative gap results when the amount
of interest-sensitive liabilities exceeds that of interest-sensitive assets.

 

While gap analysis is a general indicator of the potential effect that changing
interest rates may have on net interest income, the gap report has some
limitations and does not present a complete picture of interest rate
sensitivity. First, changes in the general level of interest rates do not affect
all categories of assets and liabilities equally or simultaneously. Second,
assumptions must be made to construct a gap table. For example, non-maturity
deposits are assigned a repricing interval based on internal assumptions.
Management can influence the actual repricing of these deposits independent of
the gap assumption. Third, the gap table represents a one-day position and
cannot incorporate a changing mix of assets and liabilities over time as
interest rates change.

 

Because of the limitations of the gap reports, the Company uses simulation
modeling to project future net interest income streams incorporating the current
gap position, the forecasted balance sheet mix, and the anticipated spread
relationships between market rates and bank products under a variety of interest
rate scenarios

 

The Company’s interest sensitivity at December 31, 1998 was essentially neutral
within reasonable ranges; for example, an interest rate fluctuation of up or
down 200 basis points would not be expected to have a significant impact on net
interest income.

 

 

 

 

 

 

 

 

 

 

30

 

 



 

 

INTEREST RATE GAP

 

The following schedule illustrates the Company’s interest rate gap position as
of December 31, 1998. At that date, the Company’s cumulative gap position at all
intervals measured within one year were within internal guidelines.

Interest Rate Sensitivity Analysis

as of December 31, 1998

(dollars in thousands)

 

 

 

 

 

 

 

 

 

 

 

Rate Sensitive

 

Not

 

 

1 to 90

91 to 180

181 to 365

1 to 5

Beyond

Rate

 

 

Days

Days

Days

Years

5 Years

Sensitive

Total

 

 

 

 

 

 

 

 

Commercial loans

$93,150

$5,492

$10,606

$59,964

$21,343

$0

$190,555

Mortgage loans

3,244

2,803

8,504

18,679

10,604

0

43,834

Installment loans

9,993

5,898

11,324

56,104

10,170

0

93,489

Total Loans

106,387

14,193

30,434

134,747

42,117

0

327,878

 

 

 

 

 

 

 

 

Securities-taxable

21,116

5,960

9,026

31,404

23,700

8,172

99,378

Securities-tax free

1,410

0

300

13,658

17,084

0

32,452

Total Securities

22,526

5,960

9,326

45,062

40,784

8,172

131,830

 

 

 

 

 

 

 

 

Interest-bearing deposits with banks

1,487

198

496

297

0

0

2,478

Federal funds sold

3,400

0

0

0

0

0

3,400

Total Money Market Assets

4,887

198

496

297

0

0

5,878

 

 

 

 

 

 

 

 

Total Earning Assets

133,800

20,351

40,256

180,106

82,901

8,172

465,586

Non-earning assets

0

0

0

0

0

22,082

22,082

Allowance for credit losses

0

0

0

0

0

(4,283)

(4,283)

 

 

 

 

 

 

 

 

Total Assets

$133,800

$20,351

$40,256

$180,106

$82,901

$25,971

$483,385

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest-bearing demand deposits

$32,966

$0

$0

$18,274

$0

$0

$51,240

Savings deposits

0

463

688

40,866

0

0

42,017

Time deposits $100,000 and over

45,474

8,083

10,818

4,966

0

0

69,341

Other time deposits

38,526

27,332

50,215

61,941

0

0

178,014

Total Interest-Bearing Deposits

116,966

35,878

61,721

126,047

0

0

340,612

 

 

 

 

 

 

 

 

Borrowed funds and other

 

 

 

 

 

 

 

Interest-bearing liabilities

16,116

2038

17,718

24,303

5,000

0

65,175

 

 

 

 

 

 

 

 

Total Interest-Bearing Liabilities

133,082

37,916

79,439

150,350

5,000

0

405,787

Demand deposits

0

0

0

0

0

39,427

39,427

Other liabilities

0

0

0

0

0

3,492

3,492

Stockholders' equity

0

0

0

0

0

34,679

34,679

 

 

 

 

 

 

 

 

Total Liabilities and Stockholders' Equity

 

$133,082

 

$37,916

 

$79,439

 

$150,350

 

$5,000

 

$77,598

 

$483,385

 

 

 

 

 

 

 

 

Interest Rate Sensitivity gap

718

(17,565)

(39,183)

29,756

77,901

(51,627)

 

 

 

 

 

 

 

 

 

Cumulative gap

718

(16,847)

(56,030)

(26,274)

51,627

 

 

31

 

 



 

 

The Company’s computerized simulation modeling system also measures exposure to
interest rate risk, taking into account a growing balance sheet under various
interest rate scenarios. As of December 31, 1998, the modeling system provided
results which were within policy guidelines of plus or minus ten percent
assuming a 200 basis point shift in market interest rates.

 

LIQUIDITY

 

The term “liquidity” refers to the ability of the Company to generate sufficient
amounts of cash to meet its cash-flow needs. Liquidity is required to fulfill
the borrowing needs of the Company’s credit customers and the withdrawal and
maturity requirements of its deposit customers, as well as to meet other
financial commitments. Cash and cash equivalents (cash and due from banks and
federal funds sold) are the Company’s most liquid assets. At December 31, 1998
cash and cash equivalents totaled $13.4 million, compared to the December 31,
1997 level of $14.7 million. Financing activities provided $50.0 million and
operating activities provided $6.8 million of cash and cash equivalents during
the year while investing activities utilized $58.0 million. The cash flow
provided by financing activities is due to deposit growth and an increase in
borrowed funds outstanding while the funds provided by operating activities
pertains to interest payments received on loans and investments. The cash used
in investing activities consists of loan proceeds and security purchases.

 

Core deposits, which represent the Company’s primary source of liquidity,
averaged $299.5 million in 1998, an increase of $18.3 million, or 7%, from the
$281.2 million average in 1997. This increase in average core deposits was
supplemented with a $7.8 million increase in average jumbo certificates and a
$20.3 million increase in average borrowed funds and other interest-bearing
liabilities.

 

The Company has other potential sources of liquidity, including repurchase
agreements. Additionally, the Company can borrow on credit lines established at
several correspondent banks and at the Federal Home Loan Bank of Pittsburgh. The
Federal Reserve Discount Window also provides a funding source of last resort.

 

CAPITAL

 

A strong capital base is essential to the continued growth and profitability of
the Company and in that regard the maintenance of appropriate levels of capital
is a management priority. The Company’s principal capital planning goals are to
provide an adequate return to shareholders while retaining a sufficient base
from which to provide for future growth, while at the same time complying with
all regulatory standards. As more fully described in Note 12 to the financial
statements, regulatory authorities have prescribed specified minimum capital
ratios as guidelines for determining capital adequacy to help insure the safety
and soundness of financial institutions.

 

As a result of the significant growth the Company has experienced in recent
years, capital ratios, although well above the regulatory minimums, had been
steadily decreasing. Based on management s intent to maintain a well-capitalized
status as well as a desire to attract new shareholders, 144,000 shares of stock
were offered and sold in 1995 resulting in an increase of $3.6 million of Tier 1
capital. On May 15, 1996, stockholders voted to increase the number of
authorized shares from 1,500,000 to 5,000,000.

 

 

 

32

 

 



 

 

The following schedules present information regarding the Company’s risk-based
capital at December 31, 1998, 1997 and 1996 and selected other capital ratios.

 

 

CAPITAL ANALYSIS

(dollars in thousands)

 

December 31

 

1998

1997

1996

Tier I Capital:

 

 

 

Shareholders’equity

$ 33,887

$ 30,483

$ 27,247

Total Tier I Capital

$ 33,887

$ 30,483

$ 27,247

Tier II Capital:

 

 

 

Allowable portion of allowance for credit losses

 

$ 4,157

 

$ 3,483

 

$ 3,167

Total Risk-Based Capital

$ 38,044

$ 33,966

$ 30,414

Total Risk-Weighted Assets

$332,519

$278,680

$265,366

 

 

CAPITAL RATIOS

 

 

December 31

 

Regulatory

Minimum

 

1998

 

1997

 

1996

Total Risk-Based Capital

8.00%

11.45%

12.19%

11.46%

Tier I Risk-Based Capital

4.00%

10.19%

10.94%

10.27%

Tier I Leverage Ratio

3.00%

7.10%

7.28%

7.41%

Return on Assets

N/A

1.13%

1.16%

1.13%

Return on Equity*

N/A

15.29%

15.85%

14.83%

Equity to Assets Ratio*

N/A

7.17%

7.37%

7.42%

Dividend Payout Ratio

N/A

33.35%

30.06%

30.40%

 

 

 

 

 

* Includes the effect of SFAS 115 in the amount of $791,000 in 1998, $1,097,000
in 1997 and $384,000 in 1996.

 

 

 

It is the philosophy of Management and the Board of Directors to increase
capital primarily through the retention of earnings During 1995, the Bank
offered and sold 144,000 shares of stock increasing the number of outstanding
shares to 991,504. In 1996, the Board approved a 10% stock dividend which
resulted in the issuance of 98,920 new shares and which increased the total
number of shares outstanding to 1,090,424. During 1997, the Board of Directors
again approved the payment of a 10% stock dividend adding 108,756 new shares and
increasing the total number of shares outstanding to 1,199,180. In 1998,
shareholders received a 100% stock dividend which doubled the outstanding shares
to the current

2,398,360.

 

During 1998, regulatory capital increased $3.4 million due to the retention of
earnings after paying $1.7 million in cash dividends. As of December 31, 1998,
there were 2,601,640 shares of stock available for future sale or stock
dividends. The approximate number of stockholders of record at December 31,

 

33

 

 



 

 

1998 was 900. Quarterly market highs and lows, dividends paid and known market
makers are highlighted in the Investor Information section of this Annual
Report. Refer to Note 12 to the financial statements for further discussion of
capital requirements and dividend limitations.

 

ECONOMIC CONDITIONS AND FORWARD OUTLOOK

Economic conditions affect financial institutions, as they do other businesses,
in a number of ways. Rising inflation affects all businesses through increased
operating costs but affects banks primarily through the manner in which they
manage their interest sensitive assets and liabilities in a rising rate
environment. Economic recession can also have a material effect on financial
institutions as the assets and liabilities affected by a decrease in interest
rates must be managed in a way that will maximize the largest component of a
bank’s income, that being net interest income. Recessionary periods may also
tend to decrease borrowing needs and increase the uncertainty inherent in the
borrowers’ ability to pay previously advanced loans. Additionally, reinvestment
of investment portfolio maturities can pose a problem as attractive rates are
not as available. Management closely monitors the interest rate risk of the
balance sheet and the credit risk inherent in the loan portfolio in order to
minimize the effects of fluctuations caused by changes in general economic
conditions.

When 1998 began, the Federal funds rate was 5.50%, the prime rate was 8.50%, and
the thirty year Treasury bond was yielding 5.96%. At the same time, inflationary
fears and problems in Asia were sending mixed signals but were providing upward
pressure on interest rates as a majority of economists were leaning toward a Fed
tightening during the first half of 1998. As recent as July, the Federal Open
Market Committee minutes reveal that the risk of inflation was greater than the
risk of weakness in the economy, but any change in policy was deferred. During
the third quarter, foreign markets in Japan, Russia and Latin America were
experiencing further weakness and reduced the chances of inflationary pressure
domestically. In September, further pressures from abroad and the adverse
consequences on domestic activity resulted in the Fed reducing the federal funds
rate by — of a percentage point with a bias toward further easing. During the
next seven weeks, a second and third round of rate cuts followed resulting in
the current federal funds rate of 4.75% and the corresponding reduction in the
prime lending rate to 7.75%. As of year end, the yield on the thirty year
Treasury bond was down eighty-one basis points to 5.15%. Economic forecasts
point toward a continued slowing in the expansion of economic activity during
1999 and the possibility of further rate cuts, although underlying forces could
affect interest rates in either direction. With this in mind, management
maintains a philosophy of not attempting to predict future rate movements but
rather on focusing efforts to maintain earnings momentum in various rate
environments.

The Company is currently working to address the potential impact of the Year
2000 issue on the processing of date sensitive information. The Year 2000 issue
is pervasive and complex as virtually every computer operation will be affected
in some way by the rollover of the two-digit year value to 00. The issue is
whether computer systems will properly recognize date-sensitive information when
the year changes to 2000. Systems that do not properly recognize such
information could generate erroneous data or cause a system to fail. In order to
address the issues, the Company is utilizing both internal and external
resources to identify and modify where necessary to ensure Year 2000 compliance.
We believe that the risk lies in the fact that if our customers and suppliers
are not Year 2000 compliant, it can cause our plan to fail. The Company’s Year
2000 Committee has conducted a comprehensive review of its computer systems and
has adopted a five-step approach to correct any potential problem: Awareness,
Assessment, Renovation, Validation and Implementation. We have conducted
training seminars for both our employees and our customers in order to raise
awareness for the project. We have analyzed all of our vendors, loan and deposit
customers, and computerized systems to determine those who are mission critical
to the success of our plan. Each vendor and customer has been contacted to
determine its state of Y2K compliance. Any vendor

 

34

 

 



 

 

that does not meet the Company’s compliance standards will be addressed on an
individual basis. By the end of the second quarter of this year, all of our
critical systems will have been renovated for Year 2000 readiness and they will
have been put through extensive testing to prove compliance with the century
date change. Additionally, exhaustive contingency plans have been formulated for
both remediation concerns and for business resumption efforts. The final phase
in assuring compliance is comprised of the efforts that we must take to ensure a
smooth transition into 2000. In this phase, liquidity, physical plant, and
communications issues are addressed. The Year 2000 Project Team has projected
that the cost of Year 2000 compliance would be minimal and would not have a
negative impact on the earnings of the Company. It is also not anticipated that
the Year 2000 issue will have a significant negative impact on the operations of
the Company, but no assurance can be made that the systems of others that the
Company relies upon will be compliant.

 

As of this writing, the Company was not aware of any pronouncements or
legislation that would have a material impact on the results of operations.

 

BUSINESS

The Company

 

First National Community Bancorp, Inc. is a Pennsylvania corporation,
incorporated in 1997. The company is registered as a bank holding company under
the Bank Holding Company Act of 1956. The company became an active bank holding
company on July 1, 1998, when it acquired all of the outstanding shares of First
National Community Bank. The bank is a wholly-owned subsidiary of the company.

 

The company’s primary activity consists of owning and operating the bank, which
provides customary retail and commercial banking services to individuals and
businesses. The bank provides practically all of the company’s earnings as a
result of its banking services.

 

The Bank

 

The bank was established as a national banking association in 1910 as “The First
National Bank of Dunmore.” Based upon shareholder approval received at a Special
Shareholders’ Meeting held October 27, 1987, the bank changed its name to “First
National Community Bank,” effective March 1, 1988. The Bank’s operations are
conducted from offices located in Lackawanna and Luzerne Counties, Pennsylvania:

 

the Main Office in Dunmore;

the downtown Scranton branch (established 1980);

the Dickson City branch (opened December 1984);

the Fashion Mall office, Scranton/Carbondale Highway (opened July 1988);

the Wilkes-Bane branch (opened July 1993);

the Pittston Plaza Office (opened April 1995);

the Kingston Office (opened August 1996); and

the Exeter Office (opened November 1998).

 

The bank provides the usual commercial banking services to individuals and
businesses, including a wide variety of deposit instruments. Consumer loans
include both secured and unsecured installment loans, fixed and variable rate
mortgages, home equity term loans and Lines of Credit and “Instant Money”
overdraft protection loans. Additionally, the bank is in the business of
underwriting indirect auto loans that various auto dealers in northeastern
Pennsylvania originate and, in 1999, the bank began to originate dealer

35

 

 



 

 

floor plan loans. MasterCard and VISA personal credit cards are available
through the bank, as well as the FNCB Check Card which allows customers to
access their checking account at any retail location that accepts VISA and
serves the dual purpose of an ATM card. In the commercial lending field, the
bank offers demand and term loans, either secured or unsecured, letters of
credit, working capital loans, accounts receivable, inventory or equipment
financing loans, and commercial mortgages. In addition, the bank offers
MasterCard and VISA processing services to its commercial customers, as well as
Auto Cash Manager that is a personal computer-based, menu-driven product that
allows our business customers to have direct access to their account information
and the ability to perform certain daily transactions from their place of
business.

 

As a result of the bank’s affiliation with INVEST, our customers are able to
access alternative products such as mutual funds, annuities, stock and bond
purchases, etc. directly from our INVEST representative. The bank also offers
customers the convenience of 24-hour banking, seven days a week, through its
Money Access Center (“MAC”) network. These automated teller machines are
available at the following community offices:

 

Dunmore;

Dickson City;

Fashion Mall;

Pittston;

Kingston; and

Exeter;

 

as well as a remote facility in the C-Plus Mini Mart, 309 Main Street, Blakely.

 

Additionally, to further enhance 24-hour banking services, Telephone Banking
(Account Link), Loan by Phone, and Mortgage Link became available to customers
during 1997. These services provide consumers the ability to access account
information, perform related account transfers, and apply for a loan through the
use of a touch-tone telephone.

 

As of December 31, 1998, no material portion of the bank’s deposits has been
obtained from a single person or entity. An industry concentration exists with
regard to the restaurant industry. Loans and letters of credit to the restaurant
industry approximated $11.0 million as of December 31, 1998. A majority of these
loans are secured by first mortgages on commercial properties where third-party
loan payments paid directly to the bank are the primary source of repayment.

 

Competition

 

The bank is one of two financial institutions with principal offices in Dunmore.
Primary competition in the Dunmore, Scranton and Mid Valley markets comes from
several commercial banks and savings and loan associations operating in these
areas. Our Luzerne County offices share many of the same competitors we face in
Lackawanna County as well as several banks and savings & loans that are not in
our Lackawanna County market. Deposit deregulation has intensified the
competition for deposits among banks in recent years. Additional competition is
derived from credit unions, finance companies, brokerage firms, insurance
companies and retailers.

 

 

 

36

 

 



 

 

SUPERVISION AND REGULATION

 

Securities Regulation

 

The company is under the jurisdiction of the Securities and Exchange Commission
and of state securities commission for matters relating to the offering and sale
of its securities. In addition, the company is subject to the Securities and
Exchange Commission’s rules and regulations relating to periodic reporting,
proxy solicitation, and insider trading.

 

As a registered bank holding company, the company is subject to supervision and
regulation by the Board of Governors of the Federal Reserve System under the
Bank Holding Act of 1956. As a bank holding company, the company’s activities
and those of the bank are limited to the business of banking and activities
closely related or incidental to banking. Bank holding companies are required to
file periodic reports with and are subject to examination by the Federal Reserve
Board. The Federal Reserve Board has issued regulations under the Bank Holding
Company Act that require a bank holding company to serve as a source of
financial and managerial strength to its subsidiary banks. As a result, the
Federal Reserve Board, by regulation, may require that the company stand ready
to use its resources to provide adequate capital funds to its bank subsidiary
during periods of financial stress or adversity.

 

The Bank Holding Company Act prohibits the company from acquiring direct or
indirect control of more than 5% of the outstanding shares of any class of
voting stock, or substantially all of the assets of, any bank, or from merging
or consolidating with another bank holding company, without prior approval of
the Federal Reserve Board. In addition, the Bank Holding Company Act prohibits
the company from engaging in or acquiring ownership or control of more than 5%
of the outstanding shares of any class of voting stock of any company engaged in
a non-banking business, unless the business is determined by the Federal Reserve
Board to be so closely related to banking as to be a proper incident to banking.

 

As a Pennsylvania bank holding company for purpose of the Pennsylvania Banking
Code, the company is also subject to regulation and examination by the
Pennsylvania Department of Banking.

 

The bank is a national bank and a member of the Federal Reserve System and its
deposits are insured, up to the applicable limits, by the Federal Deposit
Insurance Corporation. The bank is subject to regulation and examination by the
Office of the Comptroller of the Currency, and to a lesser extent, the Federal
Reserve Board and FDIC. The bank is also subject to requirements and
restrictions under federal and state law, including requirements to maintain
reserves against~deposits, restrictions on the types and amounts of loans that
may be granted and the interest that may be charged on the loans, and limitation
on the types of investments the bank may make and the types of services the bank
may offer. Various consumer loans regulations also affect the operations of the
bank. In addition to the impact of regulation, commercial banks are affected
significantly by the actions of the Federal Reserve Board as it attempts to
control the money supply and credit availability in order to influence the
economy.

 

Adequacy Guidelines

 

Bank holding companies are required to comply with the Federal Reserve Board’s
risk based capital guidelines. The required minimum ratio of total capital to
risk-weighted assets, including certain off-balance sheet activities, such as
standby letters of credit, is 8%. At least half of the total capital is required
to be “Tier I Capital,” consisting principally of common stockholders’ equity,
less certain intangible assets. The remainder, “Tier II Capital,” may consist of
certain preferred stock, a limited amount of subordinated debt, certain hybrid
capital instruments and other debt securities, and a limited amount of

37

 

 



 

 

the general loan loss allowance. The risk-based capital guidelines are required
to take adequate account of interest rate risk, concentration of credit risk,
and risks of nontraditional activities.

 

In addition to the risk-based capital guidelines, the Federal Reserve Board
requires a banking holding company to maintain a leverage ratio of a minimum
level of Tier I capital (as determined under the risk-based capital guidelines)
equal to 3% of average total consolidated assets for those bank holding
companies that have the highest regulatory examination rating and are not
contemplating or experiencing significant growth or expansion. All other bank
holding companies are required to maintain a ratio of at least 1% to 2% above
the stated minimum. First National Community Bank is subject to almost identical
capital requirements adopted by the 0CC.

 

Prompt Corrective Action Rules

 

The Federal banking agencies have regulations defining the levels at which an
insured institution would be considered:

 

well capitalized;

adequately capitalized;

undercapitalized;

significantly undercapitalized; and

critically undercapitalized.

 

The applicable Federal bank regulator for a depository institution could, under
certain circumstances, reclassify a “well-capitalized” institution as
“adequately capitalized” or require an “adequately capitalized” or
“undercapitalized” institution to comply with supervisory actions as if it were
in the next lower category. A reclassification could be made if the regulatory
agency determines that the institution is in an unsafe or unsound condition
(which could include unsatisfactory examination ratings). The company and the
bank each satisfy the criteria to be classified as “well capitalized” within the
meaning of applicable regulations.

 

Regulatory Restrictions on Dividends

 

The bank may not, under the National Bank Act, declare a dividend without
approval of the Comptroller of the Currency, unless the dividend to be declared
by the bank’s Board of Directors does not exceed the total of:

the bank’s net profits for the current year to date; plus

its retained net profits for the preceding two current years, less any required
transfers to surplus.

 

In addition, the bank can only pay dividends to the extent that its retained net
profits (including the portion transferred to surplus) exceed its bad debts. The
Federal Reserve Board, the 0CC and the FDIC have formal and informal policies
which provide that insured banks and bank holding companies should generally pay
dividends only out of current operating earnings, with some exceptions. The
Prompt Corrective Action Rules, described above, further limit the ability of
banks to pay dividends, because banks which are not classified as well
capitalized or adequately capitalized may not pay dividends.

 

Under these policies and subject to the restrictions applicable to the bank, the
bank could declare, during 1999, without prior regulatory approval, aggregate
dividends of approximately $6.6 million, plus net profits earned to the date of
such dividend declaration.

 

38

 

 



 

 

FDIC Insurance Assessments

 

The FDIC has implemented a risk-related premium schedule for all insured
depository institutions that results in the assessment of premiums based on
capital and supervisory measures.

 

Under the risk-rated premium schedule, the FDIC assigns, on a semiannual basis,
each depository institution to one of three capital groups (well-capitalized,
adequately capitalized or undercapitalized) and further assigns such
institutions to one of three subgroups within a capital group. The institution’s
subgroup assignment is based upon the FDIC’s judgment of the institution’s
strength in light of supervisory evaluations, including examination reports,
statistical analyses and other information relevant to measuring the risk posed
by the institution. Only institutions with a total capital to risk-adjusted
assets ratio of 10% or greater, a Tier I capital to risk-based assets ratio of
6% or greater, and a Tier I leverage ratio of 5% or greater, are assigned to the
well-capitalized group. As December 31, 1998, the bank was well capitalized for
purposed of calculating insurance assessments.

 

The Bank Insurance Fund is presently fully funded at more than the minimum
amount required by law. Accordingly, the 1999 BIF assessment rates range from
zero for those institutions with the least risk, to $0.27 for every $100 of
insured deposits for institutions deemed to have the highest risk. The bank is
in the category of institutions that presently pay nothing for deposit
insurance. The FDIC adjusts the rates every six months.

 

While the bank presently pays no premiums for deposit insurance, it is subject
to assessments to pay the interest on bonds issued by the Financing Corporation.
FICO was created by Congress to issue bonds to finance the resolution of failed
thrift institutions. Prior to 1997, only thrift institutions were subject to
assessments to raise funds to pay the FICO bonds.

 

On September 30, 1996, as part of the omnibus budget act, Congress enacted the
Deposit Insurance Funds Act of 1996, which recapitalized the Savings Association
Insurance Fund and provided that commercial banks would be subject to 1/5 of the
assessment to which thrifts are subject for FICO bond payments through 1999.
Beginning in 2000, commercial banks and thrifts will be subject to the same
assessment for FICO bonds. The HCO assessment for the bank (and for all
commercial banks) for the first six months of 1999 is $.0063 for each $100 of
deposits.

 

New Legislation

 

Proposed legislation is introduced in almost every legislative session that
would dramatically affect the regulation of the banking industry. At this time,
we cannot estimate whether or not legislation will be enacted and what effect
the legislation might have on the company and the bank.

 

Interstate Banking

 

Prior to the passage of the Reigle-Neal Interstate Banking and Branching
Efficiency Act of 1994 (the “Interstate Banking Act”), the Bank Holding Company
Act prohibited a bank holding company located in one state from acquiring a bank
located in another state, unless the acquisition by the out-ofstate bank holding
company was specifically authorized by the law of the state where the bank to be
acquired was located. Similarly, interstate branching by a single bank was
generally prohibited by the McFadden Act. The Interstate Banking Act permits an
adequately capitalized and adequately managed bank holding company to acquire a
bank in another state whether or not the law of that other state permits the
acquisition, subject to certain deposit concentration caps and approval by the
Federal Reserve Board.

 

39

 

 



 

 

In addition, under the Interstate Banking Act, a bank can engage in interstate
expansion by merging with a bank in another state, unless the other state
affirmatively opted out of the legislation before June 1, 1997. The Interstate
Banking Act also permits de novo interstate branching, but only if a state
affirmatively opts in by adopting appropriate legislation. Pennsylvania,
Delaware, Maryland and New Jersey. as well as other states, have adopted “opt
in” legislation which allows these transactions.

 

Employees

As of April 16, 1999, the bank had the equivalent of 174 full-time employees.
None of its employees is represented by a collective bargaining unit. The bank
considers relations with its employees to be good.

 

Properties

 

 

 

Property

 

 

Location

 

Type of

Ownership

 

 

Use

1

102 East Drinker Street

Dunmore, PA

 

Own

 

Main Office

 

 

 

 

2

419-421 Spruce Street

Scranton, PA

 

Own

 

Scranton Branch

 

 

 

 

3

934 Main Avenue

Dickson City, PA

 

Own

 

Dickson City Branch

 

 

 

 

4

277 Scranton/Carbondale Highway

Scranton, PA

 

Lease

 

Fashion Mall Branch

 

 

 

 

5

23 West Market Street

Wilkes-Barre, PA

 

Lease

 

Wilkes-Barre Branch

 

 

 

 

6

1700 N. Township Blvd.

Pittston, PA

 

Lease

 

Pittston Plaza Branch

 

 

 

 

7

754 Wyoming Avenue

Kingston, PA

 

Lease

 

Kingston Branch

 

 

 

 

8

1625 Wyoming Avenue

Exeter, PA

 

Lease

 

Exeter Branch

 

 

 

 

9

200 S. Blakely Street

Dunmore, PA

 

Lease

 

Administrative Center

 

 

 

 

10

107-109 S. Blakely Street

Dunmore, PA

 

Own

 

Parking Lot

 

 

 

 

11

114-116 S. Blakely Street

Dunmore, PA

 

Own

 

Parking Lot

 

 

 

 

12

1708 Tripp Avenue

Dunmore, PA

 

Own

 

Parking Lot

 

 

40

 

 



 

 

Legal Proceedings

 

Neither the company nor the bank is a party to, nor is any of their property the
subject of, any material pending legal proceedings incidental to the business of
the company other than those arising in the ordinary course of business. In the
opinion of management, no such proceeding will have a material adverse effect on
the financial position or results of the company or the bank.

 

MANAGEMENT

 

First National Community’s Board of Directors presently consists of 13 members,
one-third (as nearly equal in number as possible) of whom are to be elected
annually to serve for a term of three years.

 

The following table sets forth the name, age and term of office of each
executive officer and director of the company and the principal occupations of
these individuals during the past five years. The executive officers are
appointed to their respective offices annually. All directors of the company
also serve as directors of the bank and the terms for both expire at the same
time. Unless otherwise indicated, the principal occupation listed for a person
has been that person’s occupation for at least the past five years. Because a
majority of persons listed served as officers or directors of the bank before
First National Community was formed as its holding company in 1998, the table
indicates the earliest year a person became an officer or director for the bank
or the company.

 

 

Name

 

Age

Principal Occupations

During Past Five Years

Director or

Officer Since

Angelo F. Bistocchi

79

Retired Restauranteur

Vice President of the Board of the Bank since 1978

 

1971

Michael G. Cestone

36

President, S. G. Mastriani Company

(General Contractor)

1988

Michael J. Cestone, Jr.

67

President, M. R. Co.

C.E.O., S. G. Mastriani Company

Secretary of the Board of the Bank since 1971

 

1969

Joseph Coccia

44

President, Coccia Ford, Inc.

President, Coccia Lincoln Mercury, Inc.

1998

William P. Conaboy

40

Vice President, General Counsel, Allied Services

1998

Dominick L. DeNaples

61

President F & L Realty Corp.

Vice President, DeNaples Auto Parts, Inc.

Vice President, Keystone Landfill Inc.

1987

Louis A. DeNaples

58

President, DeNaples Auto Parts, Inc.

President, Keystone Landfill, Inc.

Vice President, F & L Realty Corp.

Chairman of the Board of the Bank since 1988

 

1972

Joseph J. Gentile

68

President, Dunmore Oil Co., Inc.

1989

Martin F. Gibbons

83

Partner, Gibbons Ford

1988

 

 

 



 

 

 

Joseph O. Haggerty

59

Retired Superintendent, Dunmore School District

 

1987

George N. Juba

72

Consultant to the Bank

1973

William S. Lance

39

Senior Vice President since 1994

 

1991

J. David Lombardi

50

President and Chief Executive Officer since 1988

 

1986

John R. Thomas

81

Chairman of the Board, Wesel Manufacturing Company (design and manufacturing of
precision machinery)

1967

 

 

Family Relationships

 

Family relationships exist within the Bank between directors. Michael J.
Cestone, Jr., Secretary of the Board of Directors, is the father of Michael G.
Cestone. Dominick L. DeNaples is the brother of Louis A. DeNaples, Chairman of
the Board.

 

The Board of Directors

 

During 1998, the Board of Directors of the Company held 5 meetings. Directors
received no

remuneration for attendance at meetings of the Board of Directors of the
Company.

 

During 1998, the bank’s Board of Directors held 23 meetings. Each of the
directors attended at least 75% of the meetings of the bank’s board of Directors
for which they were scheduled, with the exception of Mr. George N. Juba.

 

The directors generally function as a full board. In lieu of a nominating
committee, the full Board nominates the slate for the election of the Board of
Directors. In lieu of a compensation committee, the full Board appoints and sets
compensation of officers and directors. In lieu of an audit committee, the full
board appoints the independent outside accountants to conduct external audits of
the Company’s books, records and procedures and meets with the outside
accountants to discuss the results of their audits. To assure maximum
independence and candor in the internal audit function, management director
Lombardi,

 

 

 

 

 

 

42

 

 



 

 

who serves as President and Chief Executive Officer, does not participate in the
board’s deliberations when the Board receives reports from its internal auditor.
During 1998, the Board held 4 meetings of this type. All non-management members
attended at least 75% of the meetings for which they were scheduled except Mr.
George N. Tuba and Mr. Joseph Coccia.

 

In 1993, the Board of Directors of the bank established a Senior Loan Committee
to meet on alternating weeks as deemed necessary. Membership on this committee
consists of:

 

the Chairman, President and Chief Executive Officer of the Bank (permanent
members); and

other members of the Board of Directors (appointed on a rotating basis
quarterly, with no more than three members appointed from this group at any one
time.)

 

In 1998, there were 12 meetings of the Senior Loan Committee. Each appointed
director was present for more than 75% of the meetings for which they were
scheduled except Mr. Michael J. Cestone, Jr., Mr. William P. Conaboy, Mr. John
R. Thomas and Mr. George N. Juba.

 

Compensation of Directors

 

Members of the bank’s Board of Directors are compensated at the rate of $1,000
per meeting, including 4 compensated absences at full compensation, after which
members are not paid for any unexcused absence, except for Mr. George N. Tuba
who is compensated for unlimited absences. The bank limits excused absences to
non-attendance due to other bank business. The aggregate amount of Board fees
paid in 1998 was $284,000. Certain directors also receive fees for additional
services rendered. The aggregate amount of these fees paid in 1998 was $31,500.
All directors of the bank also received an additional fee of $7,500 in 1998.

 

Compensation Committee Interlocks and Insider Participation

 

J. David Lombardi, President and Chief Executive Officer of the company and the
bank, is a member of the Board of Directors of the company and the bank. Mr.
Lombardi makes recommendations to the Board of Directors regarding compensation
of employees. Mr. Lombardi does not participate in conducting his own review.
The entire Board of Directors votes to establish and approve the company’s
compensation policies.

 

Employment Agreements

 

The bank entered into an employment agreement with Mr. J. David Lombardi,
President and Chief Executive Officer, effective on January 1, 1990, and as
amended September 28, 1994. On July 8, 1998, the Board of Directors of the
company approved and adopted an amendment to the employment agreement which
added the company as a party to the agreement. This agreement is designed to
assist the company and the bank in retaining a highly qualified executive and to
help insure that if the company is faced with an unsolicited tender offer
proposal, Mr. Lombardi will continue to manage the company without being unduly
distracted by the uncertainties of his personal affairs and thereby will be
better able to assist in evaluating such a proposal in an objective manner.

 

The agreement provided for a base annual salary of $155,000 in 1998. The Board
may establish additional compensation by way of salary increases, bonuses or
fringe benefits from time to time. The agreement does not preclude Mr. Lombardi
from serving as a director of the company and the bank and receiving related
fees.

 

 



 

 

43

The company may terminate the agreement with or without “just cause,” as defined
in the agreement, or upon death, permanent disability, or normal retirement of
Mr. Lombardi, or, upon the termination of Mr. Lombardi’s employment by
resignation or otherwise. In the event the company terminates his employment
with “just cause,” Mr. Lombardi will receive a salary payment at his then
effective base salary, as if his employment had not been terminated, for

a period of 3 months, excluding bonuses or fringe or supplemental payments
previously authorized by the Board of Directors. In the event that the company
terminates him without just cause, Mr. Lombardi continues to receive, each month
for a period of 2 years from the effective date of termination:

his monthly base salary payments from the bank at the rate in effect on the date
of the termination;

his Board of Directors fees; and

1/12th of the average of the bonuses paid to him over the preceding 3 years.

 

In the event that there is a “change in control,” as defined in the agreement,
and as a result of the change in control:

Mr. Lombardi’s employment is terminated; or

his duties or authority are substantially diminished; or

he is removed from the office of Chief Executive Officer of the reorganized
employer;

 

then Mr. Lombardi may terminate his employment by giving notice to the bank
within 60 days of the occurrence of in the “change of control.”

 

Upon termination, the company is obligated to pay Mr. Lombardi the following:

3 times his annual base salary as in effect on the date of the change in
control;

3 times his annual Board of Director’s fee; and

3 times the average of his bonuses for the prior 3 years.

 

Subsequent to termination, Mr. Lombardi may not accept employment in any office
or branch of any financial institution or subsidiary in Lackawanna County for a
period of 3 years, unless severance was made by the company “without just
cause.”

 

COMPENSATION COMMITTEE REPORT

 

Board of Directors Report on Executive Compensation

The Board of Directors of First National Community Bancorp, Inc. is responsible
for the governance of the company and its subsidiary, First National Community
Bank. In fulfilling its fiduciary duties, the Board of Directors acts in the
best interests of the company’s shareholders, customers and the communities
served by the company and the bank. To accomplish the company’s strategic goals
and objectives, the Board of Directors engages competent persons who undertake
to accomplish these objectives with integrity and in a cost-effective manner.
The compensation of these individuals is part of the Board of Directors’
fulfillment of its duties to accomplish the company’s strategic mission. The
bank provides compensation to the employees of the bank. The company’s employees
receive no compensation.

 

The fundamental philosophy of the company’s and the bank’s compensation program
is to offer competitive compensation opportunities for all employees based on
the individual’s contribution and personal performance. The compensation program
is administered by the Board of Directors, 12 of whom are outside directors, and
all of whom are listed below. The Board’s objectives are to establish a fair
compensation policy to govern executive officers’ base salaries and incentive
plans to attract and motivate

 

 



 

 

44

competent, dedicated, and ambitious managers, whose efforts will enhance the
products and services of the bank, the results of which will be improved
profitability, increased dividends to our shareholders and subsequent
appreciation in the market value of our shares.

 

The compensation of the bank’s top executives is reviewed and approved annually
by the Board of Directors. As a guideline for review in determining base
salaries, the Board uses a Regional

National/Financial Industry Salary Survey that covers financial institutions
that are primarily in the

Pennsylvania marketplace, as well as institutions that are located outside of
the Commonwealth. This

survey includes more institutions than are listed on the peer group performance
chart.

 

Under Section 162(m) of the Internal Revenue Code, the company may not deduct
certain forms of compensation in excess of $1,000,000 paid to a highly
compensated executive. Based upon a review of our current compensation plans and
practices, including the retirement plan and 401(k) plan, the Board concluded
that no action would be taken at this time and that further review would be made
during 1999.

 

The Board does not deem Section 162(m) of the Internal Revenue Code to be
applicable to the company at this time. The Board intends to monitor the future
application of Section 162(m) to the compensation paid to its executive
officers, and, in the event that this section becomes applicable, the Board
intends to amend the company’s compensation plans to preserve the deductibility
of compensation payable under such plans.

 

The Board of Directors determined that the Chief Executive Officer’s 1999 salary
of $155,000 is appropriate. There is, however, no direct correlation between the
Chief Executive Officer’s compensation, the Chief Executive Officer’s increase
in compensation and the company’s 1998 performance. The increase in the Chief
Executive’s compensation was based on the Board’s subjective determination after
review of all information that it deemed relevant.

The Board of Directors established that the 1999 compensation of the bank’s
executive officers increased by 5.87 % over 1998 compensation. Compensation
increases were determined by the Board based on its subjective analysis of the
individual’s contribution to the company’s strategic goals and objectives.
Although the performance and increases in compensation were measured in light of
these factors, there is no direct correlation between any specific criterion and
the employees compensation, nor is there any specific weight provided to any
such criteria in the Board’s analysis. The determination by the Board is
subjective after review of all information that it deemed relevant.

General labor market conditions, the specific responsibilities of an individual,
and the individual’s contributions to the company’s success influence total
compensation opportunities available to the employees of the bank. The Board
reviews individuals annually on a calendar year basis. The bank strives to offer
compensation that is competitive with that offered by employers of comparable
size in the industry. Through these compensation policies, the company strives
to meet its strategic goals and objectives to its constituencies and to provide
compensation that is fair and meaningful to its employees.

 

Submitted by the Board of Directors

Angelo Bistocchi

Joseph J. Gentile

Michael G. Cesione

Martin F. Gibbons

Michael J. Cestone, Jr.

Joseph 0. Haggerty

Joseph Coccia

George N. Juba

William P. Conaboy

J. David Lombardi

Dominick L. DeNaples

John R. Thomas

Louis A. DeNaples

 

 

 

 



 

 

45

[img1.gif]


Period Ending

INDEX

12/31/93

12/31/94

12/31/95

12/31/96

12/31/97

12/31/98

 

 

 

 

 

 

 

First National Community Bancorp Inc.

100.00

104.78

142.17

201.18

256.66

468.50

NASDAQ-Total US

100.00

97.75

138.26

170.01

208.58

293.21

NASDAQ Bank Index

100.00

99.64

148.38

195.91

328.02

324.90

SNL <$500M Bank Asset-Size Index

100.00

107.55

147.13

189.37

322.82

294.76

 

(1)

SNL Securities is a research and publishing firm specializing in the collection
and dissemination of data on the banking, thrift and financial services
industries.

 

 

 



 

 

BENEFICIAL OWNERSHIP OF SHARES

 

We set forth in the following table certain information, as of April 16, 1999,
regarding the beneficial ownership of the company’s common stock of each
director and nominee, all directors and principal officers as a group, and all
persons who own beneficially more than 5% of the outstanding common stock of the
company. Management knows of no persons, other than directors Louis A. DeNaples
and Dominick L. DeNaples, who own beneficially more than 5% of the outstanding
company stock. Unless otherwise listed, shares beneficially owned represent sole
voting and investment power of the individuals named.

 

We determine the securities “beneficially owned” by an individual in accordance
with the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

46

definitions of “beneficial ownership” in the regulations of the Securities and
Exchange Commission and may include securities owned by or for the individual’s
spouse and minor children and any other relative who has the same home, as well
as securities to which the individual has or shares voting or investment power
or has the right to acquire beneficial ownership within 60 days after April 16,
1999. Individuals may disclaim beneficial ownership as to certain of the
securities. Unless otherwise indicated, all shares are legally owned by the
reporting person individually or jointly with his spouse.

 

Beneficial Ownership Table

 

 

Shares

Beneficially

Owned (1)

 

 

Percent of Class

Angelo F. Bistocchi

20,146

0.84

Michael G. Cestone

9,984

0.42

Michael J. Cestone, Jr. (1)

36,392

1.52

Joseph Coccia

11,890

0.50

William P. Conaboy

936

0.04

Dominick L. DeNaples (2)

162,856

6.79

Louis A. DeNaples (3)

174,422

7.27

Joseph J. Gentile (4)

106,346

4.43

Martin F. Gibbons

20,554

0.86

Joseph O. Haggerty

3,872

0.16

George N. Juba

14,644

0.61

J. David Lombardi (5)

27,720

1.15

John R. Thomas (6)

38,479

1.60

All directors and principal officers as a group (14)

 

628,925

 

26.22

 

1

Includes 8,090 shares owned individually by his spouse.

2

Includes 12,000 shares held jointly with his children.

3

Includes 2,282 shares owned individually by his spouse and 7,462 shares held
jointly with his children.

4

Includes 21,670 shares owned individually by his spouse.

5

Includes 144 shares held by his minor children.

6

Includes 5,400 shares owned individually by his spouse.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

47

CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS

 

Indebtedness of Management

 

Some of the directors and officers of the bank and the companies with which they
are associated were customers of, and had banking transactions with, the bank in
the ordinary course of its business during 1998 and the bank expects to have
such banking transactions in the future. All loans and commitments to loan
included in such transactions were made on substantially the same terms,
including interest rates and collateral, as those prevailing at the time for
comparable transactions with other persons of similar creditworthiness and in
the opinion of the Board of Directors of the Bank, do not involve more than a
normal risk of collectibility or present other unfavorable features.

 

At March 31, 1999, the outstanding principal amount of indebtedness to the bank
owed by directors and executive officers and their associates, who were indebted
to the bank on that date, aggregated $17.3 million which represented
approximately 50% of the bank’s equity capital accounts.

 

DESCRIPTION OF SECURITIES

 

Common Stock

 

The company is authorized to issue 5,000,000 shares of common stock, par value
$1.25 per share. At December 31, 1998, the company had 2,601,640 authorized but
unissued shares. The Board of Directors may issue shares of common stock without
shareholder approval, as long as, there are authorized but unissued shares
available. Issuance of these shares could cause a dilution of the book value of
the stock and the voting power of shareholders. Shareholders are entitled to 1
vote per share on all matters presented to them and have no cumulative voting
rights in the election of directors.

 

The common stock has no preemptive, subscription, or conversion rights,
redemption or repurchase provisions. The shares are non-assessable and require
no sinking fund. Each shareholder is entitled to receive dividends as declared
by the Board of Directors and to share pro rata in the event of dissolution or
liquidation.

 

Legal Opinion

 

Shumaker Williams, PC., 3425 Simpson Ferry Road, Camp Hill, Pennsylvania,
Special Counsel to the company and bank, has delivered an opinion to the effect
that the shares of common stock to be issued in connection with the plan will
be, when issued and delivered pursuant to the terms of the plan, fully paid and
non-assessable by the company.

 

Anti-Takeover Provisions

 

Under the Pennsylvania Business Corporation Law of 1988, the Articles of
Incorporation and the By-laws of the company, there are 12 provisions that may
be deemed to be “anti-takeover” in nature that are applicable to the company.
Two of these provisions are:

 

the authorization of 5,000,000 shares of common stock; and

the lack of preemptive rights for shareholders to subscribe to purchase
additional shares of stock on a pro rata basis.

 

 

 



 

 

48

The additional shares of common stock and the elimination of preemptive rights
to the stock provide the Board of Directors of the company with as much
flexibility as possible to issue additional shares, without further shareholder
approval for proper corporate purposes, including:

 

financing,

acquisitions,

stock dividends,

stock splits,

employee incentive plans

and other similar purposes.

 

However, these additional shares may also be used by the Board of Directors, if
consistent with its fiduciary responsibilities, to deter future attempts to gain
control over the company.

 

The company’s By-Laws include provisions for a classified board. The Board of
Directors believes that a classified board helps to assure continuity and
stability of corporate leadership and policy. In addition, a classified board
helps to moderate the pace of any change in control of the Board of Directors by
extending the time required to elect a majority of the directors to at least two
successive annual meetings. However, this extension of time also tends to
discourage a tender offer or takeover bid and may also be “anti-takeover” in
nature. In addition, a classified board makes it more difficult for a majority
of the shareholders to change the composition of the Board of Directors even
though this may be considered desirable for them.

 

Another provision that could be considered “anti-takeover” in nature is the
elimination of cumulative voting. Cumulative voting entitles each shareholder to
as many votes as equal the number of shares owned by him multiplied by the
number of directors to be elected. A shareholder may cast all of these votes for
one candidate or distribute them among any two or more candidates. Cumulative
voting is optional under the Pennsylvania law. The Board of Directors believes
that each director should represent and act in the interest of all shareholders
and not any special group of shareholders. The absence of cumulative voting
means that a majority of the outstanding shares can elect all the members of the
Board of Directors. Although the company has approximately 900 shareholders, the
Board of Directors recognizes that the absence of cumulative voting makes it
more difficult to gain representation on the Board of Directors.

 

Provisions in the company’s Articles of Incorporation and By-laws require action
by a majority of the Board of Directors, the Chairman, the President or the
Exec~nive Committee of the company to call a Special Meeting of Shareholders.
The company’s By-laws may be amended by a majority vote of the members of the
Board of Directors, subject to the affirmative vote of at least 75% of the
issued and outstanding shares to change any amendment to the By-laws previously
approved by the Board of Directors. These provisions ensure that any
extraordinary corporate transaction can be effected only if it received a clear
mandate from the shareholders and/or the directors.

 

Other provisions that may be considered “anti-takeover” are the requirements in
the company’s Articles of Incorporation that:

 

the affirmative vote of the holders of at least 75% of the outstanding shares of
the company’s common stock is required to approve any merger, consolidation,
dissolution or liquidation of the company or the sale of all or substantially
all of its assets;

or the holders of at least 51% of the outstanding shares of common stock of the
company when at least a majority of Directors have approved such transaction.

 

 



 

 

49

These provisions ensure that any extraordinary corporate transaction can be
effected only if it receives a clear mandate from the shareholders. These
provisions may give the company’s management a veto power over certain
acquisitions regardless of whether the acquisition is desired by or beneficial
to a majority of the shareholders. The provisions assist management in retaining
their present positions. Also, these provisions may give the holders of a
minority of the company’s outstanding shares a veto power over any merger,
consolidation, dissolution or liquidation of the company, and the sale of all or
substantially all of its assets even if management and/or a majority of the
shareholders believes the transaction to be desirable and beneficial. Without
these provisions, the affirmative vote of at least a majority of the company’s
shares outstanding and entitled to vote would be required to approve any merger,
consolidation, dissolution, liquidation, and the sale of all of its assets.

Another anti-takeover provision in the Articles of Incorporation enables the
Board of Directors to oppose a tender offer on the basis of factors other than
economic benefit to shareholders, such as:

the impact the acquisition of the company would have on the community;

the effect the acquisition has on shareholders, employees, depositors, suppliers
and customers; and

the reputation and business practices of the tender offeror.

This provision permits the Board of Directors to recognize the responsibilities
to these constituent groups and to the company and its subsidiaries and the
communities that they serve.

In addition to the provisions already described, under Pennsylvania law, there
are 4 additional provisions that may be deemed to be “anti-takeover” in nature.
These provisions apply to corporations that have their securities registered
with the Securities and Exchange Commission under Section 12 of the Securities
Exchange Act of 1934. The company’s common stock is registered with the SEC. As
shareholders of a registered corporation, the company’s shareholders do not have
a right to call a meeting of shareholders nor do they have a right to propose an
amendment to the company’s Articles of Incorporation. These provisions prevent
the calling of a special meeting of shareholders for the purpose of considering
a merger, consolidation or other corporate combination that does not have the
approval of a majority of the members of the Board of Directors. The provision
may have the effect of making the company less attractive as a potential
takeover candidate by depriving shareholders of the opportunity to initiate
special meetings at which a possible business combination might be proposed.

In the opinion of the Board of Directors, the elimination of these two rights
discourages attempts by shareholders to disrupt the business of the company
between annual meetings of the shareholders by calling a special meeting.
Furthermore, these provisions provide a greater time for consideration of any
shareholder proposal to the extent that the proposal must be deferred until the
next annual meeting of shareholders and must comply with certain notice
requirements and proxy solicitation rules in advance of the meeting. These
provisions do not affect the calling of a special meeting by the Chairman of the
Board or by a majority of the members of the Board of Directors or of its
Executive Committee if, in their judgment, there are matters to be acted upon
which are in the best interests of the company and its shareholders.

Another provision to which the company is subject, assures that all shareholders
will receive the “fair value” for their shares as the result of a “control
transaction.” “Fair value” means not less than the highest price paid per share
by a controlling person or group at any time during the 90-day period ending on
and including the date of the control transaction plus an increment representing
any value, including, without limitation, any proportion of any value payable
for acquisition of control of the company, that may not be reflected in such
price. “Control transaction” means the acquisition by a person who has, or a
group

 



 



50

of persons acting in concert that has, voting power over voting shares of the
company that would entitle the holders thereof to cast at least 20% of the votes
that all shareholders would be entitled to cast in an election of directors of
the company. After the occurrence of a control transaction, any shareholder may,
within a specified time period, make written demand on the person or group
controlling at least 20% of the voting power of the shares of the company for
payment in an amount equal to the fair value of each voting share as of the date
on which the control transaction occurs.

 

It has become a relatively common practice in corporate takeovers to pay cash to
acquire controlling equity in an company and, then, to acquire the remaining
equity interest in the company by paying a price for the remaining shares that
is lower than the price paid to acquire control or is in a less desirable form
of consideration. Frequently, these securities do not have an established
trading market at the time of issue. The Board of Directors considers these
“two-tier pricing” tactics to be unfair to the company’s shareholders. By their
very nature, these tactics tend, and are designed, to cause concern on the part
of shareholders that if they do not act promptly, they risk either:

 

being relegated to the status of minority shareholders in a controlled company;
or

being forced to accept a lower price for all of their shares.

 

Thus, two-tier pricing unduly pressures shareholders into selling their shares
as quickly as possible, either to the purchaser or in the open market, without
having a genuine opportunity to make a considered investment choice between:

 

remaining a shareholder of the company; or

disposing of their shares.

 

These sales facilitate the purchaser’s acquisition of a sufficient interest in
the company and enable the purchaser to force the exchange of the remaining
shares for a lower price.

 

While legislators designed the fair price provision to help assure fair
treatment of all shareholder’s vis-a-vis other shareholders in the event of a
takeover, the legislature did not enact the fair price provision to assure that
shareholders receive a premium price for their shares in a takeover. The fair
price provision does not preclude the Board of Directors’ opposition to future
takeover proposals that it believes are in the best interests of the company and
its shareholders, whether or not the proposals satisfy the minimum price, form
of consideration and procedural requirements of the fair price provision.

 

Another Pennsylvania provision relates to a “Business Combination” involving a
registered corporation. Business combination means any one of the following
transactions involving an “interested shareholder”:

 

a merger or consolidation of the company with an interested shareholder or any
other corporation which is, or after the merger or consolidation would be, an
affiliate or associate of the interested shareholder;

a sale, lease, exchange, mortgage, pledge, transfer or other disposition to or
with the interested shareholder or any affiliate or associate of the interested
shareholder of the assets of the company or any subsidiary of the company having
an aggregate market value equal to 10% or more of the consolidated assets, of
all outstanding shares or of the consolidated earning power and net income, of
the company;

the issuance or transfer by the company or any subsidiary of any shares of the
company

 

 



 

 

51

or any subsidiary which has an aggregate market value at least equal to 5% of
the aggregate market value of all outstanding shares to an interested
shareholder or any affiliate or associate;

the adoption of any plan for the liquidation or dissolution of the company
proposed by, or under the terms of any agreement with, the interested
shareholder or any affiliate or associate;

a reclassification of securities or recapitalization of the company or any
merger of consolidation of the company with any subsidiary of the company or any
other transaction proposed by, or under the terms of any agreement with, the
interested shareholder or any affiliate or associate, which has the effect,
directly or indirectly, of increasing the proportionate share of the outstanding
shares of the company owned by the interested shareholder; or

the receipt by the interested shareholder or any affiliate or associate of the
benefit, directly or indirectly, of any loans, advances, guarantees, pledges or
other financial assistance or any tax credits or other tax advantages provided
by or through the company.

 

An “Interested Shareholder” is any person that is the beneficial owner, directly
or indirectly of shares entitling that person to cast at least 20% of the votes
that all shareholders would be entitled to cast in an election of directors of
the company.

The company may not engage in a business combination with an interested
shareholder other than:

a business combination approved by the Board of Directors prior to the date on
which the interested shareholder acquires at least 20% of the company’s common
stock or where the purchase of shares by the interested shareholder has been
approved by the Board of Directors of the company;

a business combination approved by a majority of the votes that all shareholders
would be entitled to cast, not including those shares held by the interested
shareholder, at a meeting called for such purpose no earlier than three months
after the interested shareholder became, and if at the time of the meeting the
interested shareholder is, the beneficial owner, directly or indirectly, of
shares entitling the interested shareholder to cast at least 70% of the votes
that all shareholders would be entitled to cast in an election of Directors of
the company if the business combination satisfies certain minimum conditions;

a business combination approved by the affirmative vote of all of the
shareholders of the outstanding shares;

a business combination approved by a majority of the votes that all shareholders
would be entitled to cast not including those shares beneficially owned by the
interested shareholder at a meeting called for such purpose no earlier than 5
years after the interested shareholder’s share acquisition date; and

a business combination approved at a shareholders’ meeting called for such
purpose no earlier than 5 years after the interested shareholder’s share
acquisition date and that meets certain minimum conditions.

 

The provision relating to business combinations is designed to help assure that
if, despite the company’s best efforts to remain independent, the company is
nevertheless taken over, each shareholder will be treated fairly vis-a-vis every
other shareholder and that arbitragers and professional investors will not
profit at the expense of the company’s long-term public shareholders. We note
that, while the business combination provision is designed to help assure fair
treatment of all shareholders vis-a.-vis other shareholders, in the event of a
takeover, the business combination provision does not assure that

 

 

 

 



 

 

52

shareholders will receive premium price for their shares in a takeover. The
Board of Directors believes that the business combination provision would not
preclude the Board of Director’s opposition to any future takeover proposal that
it believes not to be in the best interests of the company and its shareholders,
whether or not such a proposal satisfies the requirements of the business
combination provision or fair price provision or both.

 

Subchapter G of Chapter 25 of the Pennsylvania Business Corporation Law also
applies to registered corporations. Under Subchapter G, the acquisition of
shares that increase the acquiror’s control of the corporation above 20%, 33
1/3% or 50% of the voting power able to elect the Board of Directors cannot be
voted until a majority of disinterested shareholders approve the restoration of
the voting rights of those shares in two separate votes:

 

all disinterested shares of the corporation; and

all voting shares of the corporation.

 

Voting rights that are restored by shareholder approval lapse if any proposed
control-share-acquisition that is approved is not consummated within 90 days
after shareholder approval. Furthermore, control-shares that are not accorded
voting rights or whose rights lapse regain voting rights on transfer to another
person who is not an affiliate of the acquiror. If they constitute
control-shares for the transferee, the transferee must comply with the
subchapter too. If the acquiror does not request a shareholder meeting to
approve restoration of voting rights within 30 days of the acquisition or if
shareholders deny voting rights or if they lapse, the company may redeem the
control shares at the average of the high and low price on the date of the
notice of redemption.

 

Subchapter H of Chapter 25 also applies to registered corporations. Under
Subchapter H, a control person, a person who owns shares with 20% or more voting
power, must disgorge any profits from the disposition of any equity securities
to the company, if the disposition occurs within 18 months of becoming a control
person and the security was acquired 24 months before to 18 months after
becoming a control person. This provision seeks to prevent speculative takeover
attempts.

 

The overall effect of these provisions may be to deter a future offer or other
merger or acquisition proposal that a majority of the shareholders might view to
be in their best interests as the offer might include a substantial premium over
the market price of the company’s common stock at that time. In addition, these
provisions may have the effect of assisting the company’s current management in
retaining its position and placing it in a better position to resist changes
that the shareholders may want to make if dissatisfied with the conduct of the
company’s business.

 

LEGAL MATTERS

 

The legality of the shares of First National common stock to be issued in
connection with the plan and certain other legal matters relating to the
transaction will be passed upon by the law firm of Shumaker Williams, PC., Camp
Hill, Pennsylvania, Special Counsel to the company.

 

EXPERTS

 

The consolidated financial statements of First National Community Bancorp, Inc.
and subsidiary as of December 31, 1998, and 1997, and for each of the years in
the two-year period ended December 31, 1998, included in this proxy statement
have been audited by Demetrius & Company, LLC., independent

 

 



 

 

53

certified public accountants, as indicated in its report with respect to the
financial statements and are included in reliance upon the authority of the firm
as experts in accounting and auditing. The consolidated statements of income,
changes in stockholders’ equity and cash flows for the year ended December 31,
1996, were audited by other auditors whose report, dated January 21, 1997,
expressed an unqualified opinion on those statements.

 

The consolidated statements of income, changes in stockholders’ equity and cash
flows of First National Community Bank and Subsidiary for the year ended
December 31, 1996, included in this proxy statement have been audited by Robert
Rossi & Co., Olyphant, Pennsylvania, independent certified public accountants,
as indicated in its report with respect to the financial statements and are
included in reliance upon the authority of the firm as experts in accounting and
auditing.

 

AVAILABLE INFORMATION

 

First National Community is subject to the informational requirements of the
Securities Exchange Act of 1934, and in accordance therewith, files reports,
proxy statements and other information with the Securities and Exchange
Commission. The reports, proxy statements and other information filed by First
National Community can be inspected and copied at the public reference
facilities maintained by the Commission at 450 Fifth Street, N.W., Room 1024,
Washington, D.C. 20549, and at the Commission’s Regional Offices at 7 World
Trade Center, 13th Floor, New York, New York 10048, and 500 West Madison Street,
Suite 1400, Chicago, Illinois 60661, and copies may be obtained at the
prescribed rates from the Public Reference Section of the Commission, 450 Fifth
Street, N.W., Room 1024, Washington, D.C. 20549. The Commission also maintains a
web site that contains reports, proxy statements and other information regarding
registrants that file electronically with the Commission. The address of the
site is http:\\www.sec.gov.

 

First National Community has filed a Registration Statement on Form S-i under
the Securities Act of 1933 with the Commission, with respect to the securities
offered by this prospectus. This prospectus, which constitutes part of the
Registration Statement, omits certain of the information contained in the
Registration Statement and the exhibits to the Registration Statement on file
with the Commission pursuant to the Securities Act and the Commission’s rules
and regulations.

 

 

 

 

 

 

 

 

 

 



 

 

54

INDEPENDENT AUDITORS’ REPORT

 

To the Board of Directors and Stockholders of First National Community Bancorp,
Inc.

 

We have audited the accompanying consolidated balance sheets of First National
Community Bancorp, Inc. and Subsidiaries (the “Company”) as of December 31, 1998
and 1997, and the related consolidated statement of income, changes in
stockholders’ equity and cash flows for each of the two years in the period
ended December 31, 1998. These consolidated financial statements are the
responsibility of the Company’s management. Our responsibility is to express an
opinion on these financial statements based on our audits. The consolidated
statements of income, changes in stockholders~ equity and cash flows for the
year ended December 31, 1996, were audited by other auditors whose report dated
January 21, 1997, expressed an unqualified opinion on those statements.

 

We conducted our audits, in accordance with generally accepted auditing
standards. Those standards require that we plan and perform the audit to obtain
reasonable assurance about whether the financial statements are free of material
misstatement. An audit includes examining, on a test basis, evidence supporting
the amounts and disclosures in the financial statements. An audit also includes
assessing the accounting principles used and significant estimates made by
management, as well as evaluating the overall financial statement presentation.
We believe that our audits provide a reasonable basis for our opinion.

 

In our opinion, the consolidated financial statements referred to above present
fairly in all material respects, the financial position of First National
Community Bancorp, Inc. and Subsidiaries as of December 31, 1998 and 1997, and
the results of their operations and their cash flows for each of the two years
in the period ended December 31, 1998 in conformity with generally accepted
accounting principles.

 

 

Demetrius & Company, L.L.P

 

Wayne, New Jersey

January 19, 1999

 

 

 

 

 

 

 



 

 

F-1

FIRST NATIONAL COMMUNITY BANCORP, INC. AND SUBSIDIARIES

CONSOLIDATED BALANCE SHEETS

 

December 31, 1998 and 1997

 

 

 

 

 

 

 

 

ASSETS

1998

1997

Cash and cash equivalents:

 

 

 

Cash and due from banks

$10,026,909

$9,231,033

 

Federal funds sold

3,400,000

5,450,000

 

 

Total cash and cash equivalents

13,426,909

14,681,033

 

 

 

Interest-bearing balances with financial institutions

2,478,000

1,586,000

Securities:

 

 

 

Available-for-sale, at fair value

124,660,971

114,797,633

 

Held-to-maturity, at cost (fair value $714,061 and $680,135)

711,213

678,049

 

Federal Reserve Bank and FHLB stock, at cost

6,457,900

5,891,100

Net loans

324,609,886

280,730,567

Bank premises and equipment

4,812,507

4,095,717

Accrued interest receivable

2,656,614

3,006,367

Other assets

3,571,036

2,868,414

 

TOTAL ASSETS

$483,385,036

$428,334,880

 

 

 

LIABILITIES

 

 

Deposits:

 

 

 

Demand

$39,426,668

$34,994,825

 

Interest-bearing demand

51,239,606

50,702,813

 

Savings

42,017,322

39,700,320

 

Time ($100,000 and over)

69,341,302

53,757,354

 

Other time

178,013,890

166,512,287

 

 

Total deposits

380,038,788

345,667,599

 

 

 

Borrowed funds

65,175,582

47,834,596

Accrued interest payable

2,587,081

2,199,618

Other liabilities

904,955

1,053,291

 

Total liabilities

$448,706,406

$396,755,104

 

 

 

STOCKHOLDERS' EQUITY

 

 

Common Stock ($1.25 par)

 

 

 

Authorized: 5,000,000 shares

 

 

 

Issued and outstanding: 2,398,360 shares in 1998 and

 

 

 

1,199,180 shares in 1997

$2,997,950

$1,498,975

Additional paid-in capital

6,267,107

6,267,107

Retained earnings

24,622,218

22,716,763

Accumulated other comprehensive income

791,355

1,096,931

 

Total stockholders' equity

34,678,630

31,579,776

 

TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY

$483,385,036

$428,334,880

 

 

 

 

 

 

The accompanying Notes to Consolidated Financial Statements are an integral part
of these statements.

 

 

 



 

 

F-2

FIRST NATIONAL COMMUNITY BANCORP, INC. AND SUBSIDIARIES

 

CONSOLIDATED STATEMENTS OF INCOME

For The Years Ended December 31, 1998, 1997 and 1996

 

 

1998

1997

1996

INTEREST INCOME

 

 

 

Interest and fees on loans

$25,558,631

$23,728,649

$20,919,180

Interest and dividends on securities:

 

 

 

U.S. Treasury and government agencies

5,831,281

4,884,634

3,006,414

State and political subdivisions

1,707,443

1,570,552

1,625,971

Other securities

408,204

262,013

124,790

Total interest and dividends on securities

7,946,928

6,717,199

4,757,175

Interest on balances with financial institutions

178,439

170,395

100,590

Interest on federal funds sold

222,179

289,800

293,554

TOTAL INTEREST INCOME

33,906,177

30,906,043

26,070,499

 

 

 

 

INTEREST EXPENSE

 

 

 

Interest-bearing demand

1,225,361

1,110,095

937,285

Savings

1,000,539

1,038,157

1,162,953

Time ($100,000 and over)

3,264,981

2,826,583

2,420,743

Other time

9,763,746

9,252,860

7,750,313

Interest on borrowed funds

3,206,476

2,098,314

1,034,540

TOTAL INTEREST EXPENSE

18,461,103

16,326,009

13,305,834

 

 

 

 

Net interest income before provision for credit losses

15,445,074

14,580,034

12,764,665

Provision for credit losses

920,000

1,110,000

820,000

 

 

 

 

NET INTEREST INCOME AFTER

 

 

 

PROVISION FOR CREDIT LOSSES

14,525,074

13,470,034

11,944,665

 

 

 

 

OTHER INCOME

 

 

 

Service charges

780,443

758,560

692,716

Net gain/(loss) on the sale of securities

124,908

(8,031)

130,023

Net gain on the sale of other real estate

46,522

377,192

1,025

Net gain on the sale of other assets

0

155,437

0

Other

631,005

344,394

274,987

TOTAL OTHER INCOME

1,582,878

1,627,552

1,098,751

 

 

 

 

OTHER EXPENSES

 

 

 

Salaries and employee benefits

4,749,016

4,441,399

4,076,192

Occupancy expense

869,112

841,644

811,979

Equipment expense

676,994

609,695

484,423

Other operating expenses

3,128,155

2,946,026

2,530,998

TOTAL OTHER EXPENSES

9,423,277

8,838,764

7,903,592

 

 

 

 

INCOME BEFORE INCOME TAXES

6,684,675

6,258,822

5,139,824

Provision for income taxes

1,577,408

1,615,850

1,265,214

 

 

 

 

NET INCOME

$5,107,267

$4,642,972

$3,874,610

NET INCOME PER SHARE

$2.13

$1.94

$1.62

 

 

 

 

The accompanying Notes to Consolidated Financial Statements are an integral part
of these statements.

 

 

 

 



 

 

F-3

FIRST NATIONAL COMMUNITY BANCORP, INC. AND SUBSIDIARIES

CONSOLIDATED STATEMENTS OF CASH FLOWS

For The Years Ended December 31, 1998, 1997 and 1996

 

 

 

 

 

1998

1997

1996

INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS:

 

 

 

CASH FLOWS FROM OPERATING ACTIVITIES:

 

 

 

Interest received

$34,494,684

$30,612,970

$25,723,197

Fees and commissions received

1,411,448

1,102,955

992,084

Interest paid

(18,073,640)

(16,153,652)

(13,208,307)

Cash paid to suppliers and employees

(9,087,534)

(8,697,078)

(7,834,212)

Income taxes paid

(1,942,398)

(1,608,001)

(1,230,000)

NET CASH PROVIDED BY OPERATING ACTIVITIES

6,802,560

5,257,194

4,442,762

 

 

 

 

CASH FLOWS FROM INVESTING ACTIVITIES:

 

 

 

Securities available for sale:

 

 

 

Proceeds from maturities

1,500,000

0

0

Proceeds from sales prior to maturity

14,451,152

8,920,368

25,175,471

Proceeds from calls prior to maturity

46,533,293

17,251,245

6,941,547

Purchases

(73,549,655)

(63,401,519)

(45,969,659)

Securities held to maturity:

 

 

 

Proceeds from calls prior to maturity

256,626

0

0

Purchases

(231,559)

(655,287)

0

Net (increase)/decrease in interest-bearing bank balances

(892,000)

1,185,000

(1,996,000)

Net increase in loans to customers

(44,752,797)

(21,583,667)

(31,030,999)

Capital expenditures

(1,369,944)

(684,379)

(1,044,562)

NET CASH USED IN INVESTING ACTIVITIES

(58,054,884)

(58,968,239)

(47,924,202)

 

 

 

 

CASH FLOWS FROM FINANCING ACTIVITIES:

 

 

 

Net increase in demand deposits, money market demand,

 

 

 

NOW accounts, and savings accounts

7,285,640

5,766,570

9,362,879

Net increase in certificates of deposit

27,085,551

18,932,575

35,866,961

Net increase in borrowed funds

18,180,986

26,655,537

7,065,285

Repayment of debt

(851,140)

(75,852)

(71,483)

Cash dividends paid

(1,702,837)

(1,395,743)

(1,177,704)

Cash paid in lieu of fractional shares in conjunction with

 

 

 

10% stock dividend

0

(11,132)

(6,050)

NET CASH PROVIDED BY FINANCING ACTIVITIES

49,998,200

49,871,955

51,039,888

NET INCREASE (DECREASE)IN CASH AND

 

 

 

CASH EQUIVALENTS

(1,254,124)

(3,839,090)

7,558,448

CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR

14,681,033

18,520,123

10,961,675

CASH AND CASH EQUIVALENTS AT END OF YEAR

$13,426,909

$14,681,033

$18,520,123

 

 

 

 

 

 

 

 

 

 

 

 



 

 

F-4

 

 

 

 

RECONCILIATION OF NET INCOME TO NET CASH

 

 

 

PROVIDED BY OPERATING ACTIVITIES:

 

 

 

Net income

$5,107,267

$4,642,972

$3,874,610

Adjustments to reconcile net income to net cash

 

 

 

Provided by operating activities:

 

 

 

Amortization and accretion, net

238,755

66,408

(4,622)

Depreciation and amortization

653,154

611,637

491,602

Provision for credit losses

920,000

1,110,000

820,000

Provision for deferred taxes

(306,402)

(46,495)

61,064

Loss/(Gain) on sale of securities

(124,908)

8,031

(130,023)

Gain on sale of other real estate

(46,522)

(377,192)

(1,025)

Gain on sale of other assets

0

(155,437)

0

Increase in interest payable

387,463

172,244

97,527

Increase in taxes payable

(16,215)

16,215

0

Increase (decrease) in accrued expenses and other liabilities

128,145

231,801

174,875

Decrease (increase) in prepaid expenses and other assets

(487,930)

(663,509)

(598,566)

Decrease (increase) in interest receivable

349,753

(359,481)

(342,680)

Total adjustments

1,695,293

614,222

568,152

NET CASH PROVIDED BY OPERATING ACTIVITIES

$6,802,560

$5,257,194

$4,442,762

 

 

 

 

The accompanying Notes to Consolidated Financial Statements are an integral part
of these statements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

F-5

FIRST NATIONAL COMMUNITY BANCORP, INC. AND SUBSIDIARIES

CONSOLIDATED STATEMENTS OF CHANGES IN

STOCKHOLDERS' EQUITY

For The Years Ended December 31, 1998, 1997 and 1996

 

 

 

 

ACCUM-ULATED OTHER COMP-REHEN-SIVE

 

 

 

 

 

 

 

COMP-REHEN-SIVE

 

 

 

COMMON STOCK

 

 

ADD’L

PAID-IN

 

 

 

RETAINED

 

 

 

 

INCOME

SHARES

 

AMOUNT

CAPITAL

EARNINGS

INCOME

TOTAL

BALANCES, DECEMBER 31, 1995

 

991,504

 

1,239,380

6,267,107

17,049,405

991,058

25,546,950

 

Comprehensive Income:

 

 

 

 

 

 

 

 

 

 

Net income for the year

3,874,610

 

 

 

 

3,874,610

 

3,874,610

 

 

Other comprehensive income, net of tax:

 

 

 

 

 

 

 

 

 

 

 

Unrealized loss on securities available-for-sale, net of deferred income tax
benefit of $312,670

 

 

(476,925)

 

 

 

 

 

 

 

 

 

 

Reclassification adjustment

(130,023)

 

 

 

 

 

 

 

 

 

Total other comp. Income, net of tax

(606,948)

 

 

 

 

 

(606,948)

(606,948)

 

Comprehensive Income

3,267,662

 

 

 

 

 

 

 

 

Cash dividends paid, $0.49 per share

 

 

 

 

 

(1,177,704)

 

(1,177,704)

 

10% stock dividend

 

98,920

 

123,650

 

(129,700)

 

(6,050)

BALANCES, DECEMBER 31, 1996

 

1,090,424

 

1,363,030

6,267,107

19,616,611

384,110

27,630,858

 

Comprehensive Income:

 

 

 

 

 

 

 

 

 

 

Net income for the year

4,642,972

 

 

 

 

4,642,972

 

4,642,972

 

 

Other comprehensive income, net of tax:

 

 

 

 

 

 

 

 

 

 

 

Unrealized gain on securities available-

for-sale, net of deferred income taxes of $367,211

 

 

704,790

 

 

 

 

 

 

 

 

 

 

 

 

 

Reclassification adjustment

8,031

 

 

 

 

 

 

 

 

 

Total other comp. Income, net of tax

712,821

 

 

 

 

 

712,821

712,821

 

Comprehensive Income

5,355,793

 

 

 

 

 

 

 

 

Cash dividends paid, $0.58 per share

 

 

 

 

 

(1,395,743)

 

(1,395,743)

 

10% stock dividend

 

108,756

 

135,945

 

(147,077)

 

(11,132)

BALANCES, DECEMBER 31, 1997

 

1,199,180

 

1,498,975

6,267,107

22,716,763

1,096,931

31,579,776

 

Comprehensive Income:

 

 

 

 

 

 

 

 

 

 

Net income for the year

5,107,267

 

 

 

 

5,107,267

 

5,107,267

 

 

Other comprehensive income, net of tax:

 

 

 

 

 

 

 

 

 

 

 

Unrealized loss on securities available-

for-sale, net of deferred income tax

benefit of $157,418

 

 

(180,668)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reclassification adjustment

(124,908)

 

 

 

 

 

 

 

 

 

Total other comp. Income, net of tax

(305,576)

 

 

 

 

 

(305,576)

(305,576)

 

Comprehensive Income

4,801,691

 

 

 

 

 

 

 

 

Cash dividends paid, $0.71 per share

 

 

 

 

 

(1,702,837)

 

(1,702,837)

 

100% stock dividend

 

1,199,180

 

1,498,975

 

(1,498,975)

 

0

BALANCES, DECEMBER 31, 1998

 

2,398,360

 

2,997,950

6,267,107

24,622,218

791,355

34,678,630

 

The accompanying Notes to Consolidated Financial Statements are an integral part
of these statements.

 

 

 

 



 

 

F-6

Notes to Consolidated Financial Statements:

 

1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES:

 

The accounting and reporting policies that affect the more significant elements
of First National Community Bancorp, Inca’s (the “Company”) financial statements
are summarized below. They have been followed on a consistent basis and are in
accordance with generally accepted accounting principles and conform to general
practice within the banking industry.

 

NATURE OF OPERATIONS

The Company is a registered bank holding company, incorporated under the laws of
the state of Pennsylvania. It is the Parent Company of First National Community
Bank (the “Bank”) and its wholly owned subsidiary FNCB Realty, Inc.

The Bank provides a variety of financial services to individuals and corporate
customers through its eight banking locations located in northeastern
Pennsylvania. It provides a full range of commercial banking services which
includes commercial, residential and consumer lending. Additionally, the Bank
provides to it’s customers a variety of deposit products, including demand
checking and interest-bearing deposit accounts.

FNCB Realty, Inc.’s operating activities include the acquisition, holding, and
disposition of certain real estate acquired in satisfaction of loan commitments
owed by third party debtors to First National Community Bank.

 

PRINCIPLES OF CONSOLIDATION

On July 1, 1998, the Company acquired First National Community Bank in a
business combination accounted for as a pooling of interests. The Bank became
the wholly owned subsidiary of the Company through the exchange of 1,199,180
shares of its common stock for all of the outstanding stock of the Bank.

The Company did not conduct business activities prior to the July 1, 1998 stock
exchange. Accordingly, the Parent Company Only financial information included in
Note 14 of these financial statements presents the Company’s results of
operations and cash flows for its initial period of operations commencing July
1, 1998 and ending on December 31, 1998.

The accompanying consolidated financial statements for 1998 are based on the
assumption that the companies were combined for the full year, and the financial
statements of prior years have been restated to give effect to the combination.
All significant intercompany transactions and balances have been eliminated in
consolidation.

USE OF ESTIMATES

-

The preparation of financial statements in conformity with generally accepted
accounting principles requires management to make estimates and assumptions that
affect the reported amounts of assets and liabilities and disclosure of
contingent assets and liabilities at the date of the financial statements and
the reported amounts of revenues and expenses during the reporting period.
Actual results could differ from those estimates.

 

SECURITIES

Debt securities that management has the ability and intent to hold to maturity
are classified as held-to-maturity and carried at cost, adjusted for
amortization of premium and accretion of discounts using methods approximating
the interest method. Other marketable securities are classified as
available-for-sale and are carried at fair value. Unrealized gains and losses on
securities available-for-sale are recognized as direct increases or decreases in
stockholders’ equity. Cost of securities sold is recognized using the specific
identification method.

 

 



 

 

F-7

LOANS

Loans are stated at face value, net of unearned discount, unamortized loan fees
and costs and the allowance for credit losses. Unearned discount on installment
loans is recognized as income over the terms of the loans primarily using the
“actuarial method.” Interest on all other loans is recognized on the accrual
basis, based upon the principal amount outstanding.

Loans are placed on nonaccrual when a loan is specifically determined to be
impaired or when management believes that the collection of interest or
principal is doubtful. This is generally when a default of interest or principal
has existed for 90 days or more, unless such loan is fully secured and in the
process of collection. When interest accrual is discontinued, interest credited
to income in the current year is reversed and interest income in prior years is
charged against the allowance for credit losses. Any payments received are
applied, first to the outstanding loan amounts, then to the recovery of any
charged-off loan amounts. Any excess is treated as a recovery of lost interest.

 

LOAN IMPAIRMENT

The Bank has adopted the provisions of SFAS No. 114, “Accounting by Creditors
for Impairment of a Loan,” and SFAS No. 118, “Accounting by Creditors for
Impairment of a Loan - Income Recognition and Disclosures,” in it’s evaluation
of the loan portfolio. SFAS 114 requires that certain impaired loans be measured
based on the present value of expected future cash flows discounted at the
loan’s original effective interest rate. As a practical expedient, impairment
may be measured based on the loan’s observable market price or the fair value of
the collateral if the loan is collateral dependent. When the measure of the
impaired loan is less than the recorded investment in the loan, the impairment
is recorded through a valuation allowance.

 

ALLOWANCE FOR CREDIT LOSSES

The allowance for credit losses is maintained at a level which, in management’s
judgment, is adequate to absorb credit losses inherent in the loan portfolio.
The amount of the allowance is based on management’s evaluation of the
collectibility of the loan portfolio, including the nature of the portfolio,
credit concentrations, trends in historical loss experience, specific impaired
loans, and economic conditions. Allowances for impaired loans are generally
determined based on collateral values or the present value of estimated cash
flows. The allowance is increased by a provision for credit losses, which is
charged to expense, and reduced by charge-offs, net of recoveries. Changes in
the allowance relating to impaired loans are charged or credited to the
provision for credit losses.

LOAN FEES

Loan origination and commitment fees, as well as certain direct loan origination
costs are deferred and the net amount is amortized as an adjustment of the
related loan’s yield. The Bank is generally amortizing these amounts over the
life of the related loans except for residential mortgage loans, where the
timing and amount of prepayments can be reasonably estimated. For these mortgage
loans, the net deferred fees are amortized over an estimated average life of 7.5
years. Amortization of deferred loan fees is discontinued when a loan is placed
on nonaccrual status.

OTHER REAL ESTATE (ORE)

Real estate acquired in satisfaction of a loan and in-substance foreclosures are
reported in other assets. In-substance foreclosures are properties in which the
borrower has little or no equity in collateral, where repayment of the loan is
expected only from the operation or sale of the collateral, and the borrower
either effectively abandons control of the property or the borrower has retained
control of the property but his ability to rebuild equity based on current
financial conditions is considered doubtful. Properties acquired by foreclosure
or deed in lieu of foreclosure and properties classified as in-substance
foreclosures are transferred to ORE and recorded at the lower of cost or fair
value (less estimated selling cost for

 

 



 

 

F-8

disposal of real estate) at the date actually or constructively received. Costs
associated with the repair or improvement of the real estate are capitalized
when such costs significantly increase the value of the asset, otherwise, such
costs are expensed. An allowance for losses on ORE is maintained for subsequent
valuation adjustments on a specific property basis.

 

BANK PREMISES AND EQUIPMENT

Bank premises and equipment are stated at cost less accumulated depreciation.
Routine maintenance and repair expenditures are expensed as incurred while
significant expenditures are capitalized. Depreciation expense is determined on
the straight-line method over the following ranges of useful lives:

Buildings and improvements

10 to 40 years

Furniture, fixtures and equipment

3 to 15 years

Leasehold improvements

5 to 30 years

ADVERTISING COSTS

Advertising costs are charged to operations in the year incurred and totaled
$341,000, $272,000 and $259,000 in 1998, 1997 and 1996, respectively.

 

INCOME TAXES

Deferred tax assets and liabilities are reflected at currently enacted income
tax rates applicable to the period in which the deferred tax assets or
liabilities are expected to be realized or settled. As changes in tax laws or
rates are enacted, deferred tax assets and liabilities are adjusted through the
provision for income taxes.

 

CASH EQUIVALENTS

For purposes of reporting cash flows, cash equivalents include cash on hand,
amounts due from banks, and federal funds sold. Generally, federal funds are
purchased and sold for one-day periods.

 

NET INCOME PER SHARE

Net income per share of common stock is computed using the weighted average
number of shares outstanding during the periods. Such shares amounted to
2,398,360 in 1998, 1997 and 1996 after giving retroactive effect to the 100%
stock dividend declared in 1998 and the 10% stock dividends declared in 1997 and
1996.

 

COMPREHENSIVE INCOME

In June 1997, FASB issued SFAS No. 130, “Reporting Comprehensive Income” (“SFAS
130”). SFAS 130 establishes standards for reporting and display of comprehensive
income and its components in the financial statements. SFAS 130 is effective for
fiscal years beginning after December 15, 1997. Reclassification of financial
statements for earlier periods provided for comparative purposes is required.
The adoption of SFAS had no impact on the Company’s consolidated results of
operations, financial position or cash flows.

 

NEW FINANCIAL ACCOUNTING STANDARDS

During 1998, the FASB issued SFAS No. 133, “Accounting for Derivative
Instruments and Hedging Activities” (“SFAS 133”), which establishes accounting
and reporting standards for derivative instruments and for hedging activities.
The statement requires that all derivatives be recognized as either assets or
liabilities in the statement of financial position and be measured at fair
value. SFAS 133 is effective for fiscal quarters of all fiscal years beginning
after June 15, 1999; earlier application is permitted. The Company does not hold
or issue derivative instruments as defined by SFAS 133; and

 

 



 

 

F-9

accordingly, it is the opinion of management that there will be no future impact
from this recent accounting standard.

 

2. RESTRICTED CASH BALANCES:

 

The Bank is required to maintain certain average reserve balances as established
by the Federal Reserve Bank. The amount of those reserve balances for the
reserve computation period which included December 31, 1998 was $75,000, which
amount was satisfied through the restriction of vault cash.

In addition, the Bank maintains compensating balances at correspondent banks,
most of which are not required, but are used to offset specific charges for
services. At December 31, 1998, the amount of these balances was $1,445,000.

 

3. SECURITIES:

 

Securities have been classified in the consolidated financial statements
according to management’s intent. The carrying amount of securities and their
approximate fair values at December 31 follow:

 

Available-for-sale Securities:

 

 

 

Gross

Gross

 

 

 

Unrealized

Unrealized

 

 

Amortized

Holding

Holding

Fair

 

Cost

Gains

Losses

Value

December 31, 1998

 

 

 

 

U.S. Treasury securities and obligations of U.S. government agencies

 

 

$ 12,366,088

 

 

$ 46,851

 

 

$ 15,230

 

 

$ 12,397,709

Obligations of state and political subdivisions

 

32,452,456

 

1,282,985

 

64,292

 

33,671,149

Mortgage-backed securities

77,632,136

223,008

265,218

77,589,926

Corporate debt securities

1,001,268

3,894

12,975

992,187

Equity securities

10,000

0

0

10,000

Total

$123,461,948

$1,556,738

$357,715

$124,660,971

 

December 31, 1997

 

 

 

 

U.S. Treasury securities and obligations of U.S. government agencies

 

 

$31,071,952

 

 

$ 93,955

 

 

$ 35,549

 

 

$31,130,358

Obligations of state and political subdivisions

 

25,854,741

 

1,187,815

 

0

 

27,042,556

Mortgage-backed securities

56,198,923

602,305

186,509

56,614,719

Equity securities

10,000

0

0

10,000

Total

$113,135,616

$1,884,075

$222,058

$114,797,633

 

 

 

 

 

 

 



 

 

F- 10

Held-to-maturity Securities:

 

 

 

Gross

Gross

 

 

 

Unrealized

Unrealized

 

 

Amortized

Holding

Holding

Fair

 

Cost

Gains

Losses

Value

December 31, 1998

 

 

 

 

U.S. Treasury securities and obligations of U.S. government agencies

 

 

$711,213

 

 

$5,385

 

 

$2,537

 

 

$714,061

 

December 31, 1997

 

 

 

 

U.S. Treasury securities and obligations of U.S. government agencies

 

 

$678,049

 

 

$3,793

 

 

$1,707

 

 

$680,135

 

 

 

The following table shows the amortized cost and approximate fair value of the
Bank’s debt securities at December 31, 1998 using contracted maturities.
Expected maturities will differ from contractual maturity because issuers may
have the right to call or prepay obligations with or without call or prepayment
penalties.

 

 

Available-for-sale



Held-to-maturity



 

Amortized

Fair

 

Amortized

Fair

 

Cost

Value

 

Cost

Value

Amounts maturing in:

 

 

 

 

One Year or Less

$ 2,005,168

$ 2,014,374

$0

$0

One Year through Five Years

2,232,273

2,300,203

0

0

After Five Years through Ten Years

14,934,112

15,343,980

0

0

After Ten Years

26,648,260

27,402,488

711,213

714,061

Mortgage-backed Securities

77,632,135

77,589,926

0

0

Total

$123,451,948

$124,650,971

$711,213

$714,061

 

 

Gross proceeds from the sale of securities for the years ended December 31,
1998, 1997, and 1996 were $14,451,152, $8,920,368, and $25,175,471, respectively
with the gross realized gains being $153,291, $64,826 and $232,306,
respectively, and gross realized losses being $28,383, $72,857 and $102,283,
respectively.

 

At December 31, 1998 and 1997, securities with a carrying amount of $73,195,096
and $51,207,254, respectively, were pledged as collateral to secure public
deposits and for other purposes.

 

 

 

 

 

 



 

 

F-11

4. LOANS:

 

Major classifications of loans are summarized as follows:

 

(dollars in thousands)

 

1998

1997

Real estate loans, secured by residential properties

$ 98,534

$96,030

Real estate loans, secured by nonfarm, nonresidential properties

 

113,020

 

94,236

Commercial and industrial loans

49,796

36,790

Loans to individuals for household, family and other personal expenditures

 

58,799

 

46,174

Loans to state and political subdivisions

8,570

10,938

All other loans, including overdrafts

178

195

Gross loans

328,897

284,363

Less: Unearned discount on loans

(4)

(10)

Total loans

328,893

284,353

Less: Allowance for credit losses

(4,283)

(3,623)

Net loans

$324,610

$280,730

 

 

Changes in the allowance for credit losses were as follows:

 

 

(dollars in thousands)

 

1998

1997

1996

Balance, beginning of year

$ 3,623

$ 3,167

$ 2,800

Recoveries credited to allowance

47

43

128

Provision for credit losses

920

1,110

820

TOTAL

4,590

4,320

3,748

Losses charged to allowance

307

697

581

Balance, end of year

$ 4,283

$ 3,623

$ 3,167

 

Information concerning the Company’s recorded investment in nonaccrual and
restructured loans is as follows:

 

 

(dollars in thousands)

 

1998

1997

Nonaccrual loans

 

 

Impaired

$ 0

$ 0

Other

845

207

Restructured loans

289

744

Total

$1,134

$951

 

The interest income that would have been earned in 1998, 1997 and 1996 on
nonaccrual and restructured loans outstanding at December 31, 1998, 1997 and
1996 in accordance with their original terms approximated $125,000, $99,000 and
$154,000. The interest income actually realized on such loans in 1998, 1997 and
1996 approximated $51,000, $85,000 and $37,000. As of December 31, 1998, there
were no outstanding commitments to lend additional funds to borrowers of
impaired, restructured or nonaccrual loans.

 

 

 

 



 

 

F- 12

5. BANK PREMISES AND EQUIPMENT:

 

Bank premises and equipment are summarized as follows:

 

 

1998

1997

Land

$ 783,150

$ 783,150

Buildings

2,268,485

2,236,630

Furniture, fixtures and equipment

3,889,518

3,149,059

Leasehold improvements

1,755,841

1,281,333

Total

8,696,994

7,450,172

Less accumulated depreciation

3,884,487

3,354,455

Net

$4,812,507

$4,095,717

 

6. DEPOSITS:

 

 

(in thousands)

 

 

 

 

 

Time Deposits

$100,000

and Over

 

Other

Time Deposits

 

 

Total

1999

$ 64,374

$115,319

$179,693

2000

3,762

39,552

43,314

2001

100

13,771

13,871

2002

1,105

4,296

5,401

2003 and Thereafter

0

5,076

5,076

Total

$ 69,341

$178,014

$247,355

 

 

7. BORROWED FUNDS:

 

Borrowed funds at December 31, 1998 and 1997 include the following:

 

 

1998

1997

Treasury Tax and Loan Demand Note

$ 437,119

$ 306,948

Borrowings under Lines of Credit

64,738,463

47,527,648

Total

$65,175,582

$47,834,596

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

F- 13

The following table presents Federal Home Loan Bank of Pittsburgh (“FHLB of
Pittsburgh”) advances at the earlier of the callable date or maturity date (in
thousands):

 

 

December 31, 1998

 

 

 

Amount

Weighted

Average

Interest Rate

Within one year

$22,977

5.89%

After one year but within two years

13,178

5.89%

After two years but within three years

8,195

5.88%

After three years but within four years

388

6.42%

After four years but within five years

15,000

5.57%

After five years

5,000

5.15%

 

$64,738

 

 

 

 

The FHLB of Pittsburgh advances are comprised of $49,738,000 of fixed rate
advances and $15,000,000 of variable rate borrowings. All advances are
collateralized either under a blanket pledge agreement by one to four family
mortgage loans or with mortgage-backed securities.

 

At December 31, 1998, the Company had available from the FHLB of Pittsburgh an
open line of credit for $14,620,000 which expires on November 24, 1999. The line
of credit may bear interest at either a fixed rate or a variable rate, such rate
being set at the time of the funding request. At December 31, 1998 and 1997, the
Company had no borrowings under this credit line. In addition, at December 31,
1998, the Company had available overnight repricing lines of credit with other
correspondent banks totaling $7,000,000. There were no borrowings under these
lines at December 31, 1998 or 1997.

 

8. BENEFIT PLANS:

 

The Bank has a defined contribution profit sharing plan which covers all
eligible employees. The Bank’s contribution to the plan is determined at
management’s discretion at the end of each year and funded. Contributions to the
plan in 1998, 1997 and 1996 amounted to $250,000, $220,000, and $190,000,
respectively.

The Bank also fully funded a non-qualified deferred compensation plan in 1986
covering one of its former executive officers. The Bank is accruing the present
value of its obligation for deferred compensation benefits expected to become
payable under the terms of the plan. The provision for such benefits amounted to
$3,800 in 1998, $4,871 in 1997, and $5,835 in 1996. Benefits paid to the former
executive officer under the aforementioned non-qualified deferred compensation
plan amounted to $14,375 in 1998, 1997 and 1996. At December 31, 1998 and 1997,
the present value of deferred compensation payable amounted to $29,449 and
$40,023 and is included in other liabilities in the accompanying balance sheet.

During 1994, the Bank established an unfunded non-qualified deferred
compensation plan covering all eligible bank officers and directors as defined
by the plan. This plan provides eligible participants to elect to defer a
portion of their compensation. At December 31, 1998, elective deferred
compensation amounting to $488,410 plus $138,335 in accrued interest has been
recorded as other liabilities in the accompanying balance sheet.

 

 

 

 



 

 

F- 14

9. INCOME TAXES:

 

The provision for income taxes included in the statement of income is comprised
of the following components:

 

 

1998

1997

1996

Current

$1,883,810

$1,662,345

$1,204,150

Deferred

(306,402)

(46,495)

61,064

TOTAL

$1,577,408

$1,615,850

$1,265,214

 

 

Deferred tax (liabilities) assets are comprised of the following at December 31:

 

 

1998

1997

Unrealized Holding Gains (Losses) on Securities Available-for-Sale

 

$(407,668)

 

$(565,086)

Deferred Loan Origination Fees

(157,105)

(131,637)

Depreciation

(133,665)

(127,097)

Other

(23,474)

0

Gross Deferred Tax Liability

$(721,912)

$(823,820)

 

 

 

Reserve for Credit Losses

1,261,338

1,011,022

Deferred Compensation

223,106

157,330

Gross Deferred Tax Asset

1,484,444

$1,168,352

Deferred Tax Asset Valuation Allowance

(547,838)

(593,658)

Net Deferred Tax (Liabilities) Assets

$ 214,694

$ (249,126)

 

The provision for Income Taxes differs from the amount of income tax determined
applying the applicable U.S. Statutory Federal Income Tax Rate to pre-tax income
from continuing operations as a result of the following differences:

 

 

1998

1997

1996

Provision at Statutory Tax Rates

$2,272,790

$2,127,999

$1,747,540

Add (Deduct):

 

 

 

Tax Effects of Non-Taxable Interest Income

 

(828,624)

 

(788,744)

 

(732,248)

Non-Deductible Interest Expense

115,929

106,785

96,101

Other Items Net

17,313

169,810

153,821

Provision for Income Taxes

$1,577,408

$1,615,850

$1,265,214

 

The net change in the valuation allowance for deferred tax asset was a decrease
of $45,820 in 1998. The change relates to a decrease in the provision for income
taxes to which this valuation relates.

 

 

 

 

 

 

 



 

 

F- 15

 

10. RELATED PARTY TRANSACTIONS:

 

At December 31, 1998 and 1997, certain officers and directors and/or companies
in which they had 10% or more beneficial ownership were indebted to the Bank in
the aggregate amounts of $1 0,497.630 and $7,435,105. Such indebtedness was
incurred in the ordinary course of business on substantially the same terms as
those prevailing at the time for comparable transactions with other persons. The
Bank was also committed under standby letters of credit as described in Note 11.

 

During 1998, $5,679,303 of new loans were made and repayments totaled
$2,616,778.

 

11.

COMMITMENTS:

 

(a) Leases:

 

The Bank conducts its Fashion Mall, Wilkes-Bane, Pittston Plaza, Kingston and
Exeter branch operations from leased facilities. The Fashion Mall lease expires
May 2003 and carries three additional renewal options of five years each with
specified increases at the beginning of each option period. The Wilkes-Bane
lease, which expires May 2003, carries three additional renewal options of five
years each with specified increases at the beginning of each option period. The
Pittston Plaza lease expires September 2008 and carries two additional renewal
options of five years each, with specified increases at the beginning of each
option period. The Kingston lease, which expires August 2006, carries two
additional options of five years each with specified increases at the beginning
of each option period. The Exeter lease expires August 2008 and carries four
additional options of five years each with specified increases at the beginning
of each option period.

The Bank also leases office space for certain administrative and operational
functions. Such lease, which expires in 1999, provides the bank the option of
renewal for five successive three year periods commencing January 1, 2000; and
carries specified annual rental increases.

At December 31, 1998, the Bank was obligated under certain noncancelable leases
for equipment with terms expiring over the next five years.

 

The aforementioned leases have been treated as operating leases in the
accompanying financial statements. Minimum future obligations under
noncancelable operating leases in effect at December 31, 1998 are as follows:

 

FACILITIES

EQUIPMENT

1999

$ 280,098

$ 70,962

2000

155,098

44,989

2001

155,781

26,765

2002

157,150

10,078

2003 and thereafter

569,056

2,793

Total

$1,317,183

$155,587

 

Total rental expense under operating leases amounted to $322,231 in 1998,
$295,168 in 1997, and $272,355 in 1996.

 

(b)

Financial Instruments with Off-Balance Sheet Risk:

 

The Bank is a party to financial instruments with off-balance sheet risk in the
normal course of business to meet the financing needs of its customers. Such
financial instruments include commitments to

 

 



 

 

F- 16

extend credit and standby letters of credit which involve varying degrees of
credit, interest rate or liquidity risk in excess of the amount recognized in
the balance sheet. The Banks exposure to credit loss from nonperformance by the
other party to the financial instruments for commitments to extend credit and
standby letters of credit is represented by the contractual amount of those
instruments.

The Bank does not require collateral or other security to support financial
instruments with off-balance sheet credit risk.

Financial instruments whose contract amounts represent credit risk at December
31 are as follows:

 

1998

1997

Commitments to extend credit

$48,566,776

$36,695,453

Standby letters of credit

11,203,184

8,717,944

 

Outstanding commitments to extend credit and standby letters of credit issued to
or on behalf of related parties amounted to $3,307,423 and $947,367 and
$5,653,691 and $5,461,081 at December 31, 1998 and 1997, respectively.

 

(c)

Concentration of Credit Risk:

 

Cash Concentrations: The Bank maintains cash balances at several correspondent
banks. The aggregate cash balances represent federal funds sold of $3,400,000
and $5,450,000; and due from bank accounts in excess of the limit covered by the
Federal Deposit Insurance Corporation amounting to $5,442,038 and $3,705,438 as
of December 31, 1998 and 1997, respectively.

 

Loan Concentrations: At December 31, 1998, 22% of the Bank’s commercial loan
portfolio was concentrated in loans in the restaurant industry. Substantially
all of these loans are secured by first mortgages on commercial properties.

 

12. REGULATORY MATTERS:

 

The Bank is subject to various regulatory capital requirements administered by
the federal banking agencies. Failure to meet minimum capital requirements can
initiate certain mandatory - and possibly additional discretionary - actions by
regulators that, if undertaken, could have a direct material effect on the
Bank’s financial statements. Under capital adequacy guidelines and the
regulatory framework for prompt corrective action, the Bank must meet specific
capital guidelines that involve quantitative measures of the Bank’s assets,
liabilities, and certain off-balance-sheet items as calculated under regulatory
accounting practices. The Bank’s capital amounts and classification are also
subject to qualitative judgments by the regulators about components, risk
weightings, and other factors. Quantitative measures established by regulation
to ensure capital adequacy require the Bank to maintain minimum amounts and
ratios (set forth in the table below) of total and Tier I capital (as defined in
the regulations) to risk-weighted assets (as defined), and of Tier I capital (as
defined) to average assets (as defined). Management believes, as of December
31,1998, that the Bank meets all capital adequacy requirements to which it is
subject.

 

 

 

 

 



 

 

F- 17

As of December 31, 1998, the most recent notification from the Office of the
Comptroller of the Currency categorized the Bank as “Well Capitalized” under the
regulatory framework for prompt corrective action. To be categorized as “Well
Capitalized” the Bank must maintain minimum Total risk-based, Tier I risk-based,
and Tier I leverage ratios as set forth in the table. There are no conditions or
events since that notification that management believes have changed the
institution’s category.

 

 

 

 

 

Actual

 

 

For Capital

Adequacy Purposes:

To Be Well

Capitalized Under

Prompt Corrective

Action Provisions:

 

Amount

Ratio

Amount

Ratio

Amount

Ratio

As of December 31, 1998:

 

 

 

 

 

 

Total Capital

(to Risk Weighted Assets)

 

$38,044

 

11.45%

 

>$26,592

 

>8.0%

 

>$33,239

 

>10.0%

Tier I Capital

(to Risk Weighted Assets)

 

$33,887

 

10.19%

 

>$13,296

 

>4.0%

 

>$19,944

 

>6.0%

Tier I Capital

(to Average Assets)

 

$33,887

 

7.10%

 

>$14,314

 

>3.0%

 

>$23,856

 

>5.0%

As of December 31, 1997:

 

 

 

 

 

 

Total Capital

(to Risk Weighted Assets)

 

$33,966

 

12.19%

 

>$22,294

 

>8.0%

 

>$27,868

 

>10.0%

Tier I Capital

(to Risk Weighted Assets)

 

$30,483

 

10.94%

 

>$11,147

 

>4.0%

 

>$16,721

 

>6.0%

Tier I Capital

(to Average Assets)

 

$30,483

 

7.28%

 

>$12,624

 

>3.0%

 

>$21,040

 

>5.0%

 

Banking Regulations also limit the amount of dividends that may be paid without
prior approval of the Bank’s regulatory agency. Retained earnings against which
dividends may be paid without prior approval of the federal banking regulators
amounted to $11,051,000 at December 31, 1998, subject to the minimum capital
ratio requirements noted above.

 

13. DISCLOSURES ABOUT FAIR VALUE OF FINANCIAL INSTRUMENTS:

 

Statement of Financial Accounting Standards No. 107 “Disclosures about Fair
Value of Financial Instruments”, (SFAS 107) requires annual disclosure of
estimated fair value of on-and off-balance sheet financial instruments.

 

The following methods and assumptions were used to estimate the fair value of
each class of financial instruments for which it is practicable to estimate that
value:

 

Cash and short-term investments:

Cash and short-term investments include cash on hand, amounts due from banks,
and federal funds sold. For these short-term instruments, the carrying amount is
a reasonable estimate of fair value.

 

Interest-Bearing balances with financial institutions:

The fair value of these financial instruments is estimated using rates currently
available for investments of similar maturities.

 

 

 

 



 

 

F- 18

Securities:

For securities held for investment purposes, the fair values have been
individually determined based on currently quoted market prices. If a quoted
market price is not available, fair value is estimated using quoted market
prices for similar securities.

 

Loans:

The fair value of loans has been estimated by discounting the future cash flows
using the current rates which similar loans would be made to borrowers with
similar credit ratings and for the same remaining maturities.

 

Deposits:

The fair value of demand deposits, savings deposits, and certain money market
deposits is the amount payable on demand at the reporting date. The fair value
of fixed-maturity certificates of deposit is estimated using the rates currently
offered for deposits of similar remaining maturities.

 

Borrowed Funds:

Rates currently available to the Bank for debt with similar terms and remaining
maturities are used to estimate fair value of existing debt.

 

Commitments to extend credit and standby letters of credit:

The fair value of commitments is estimated using the fees currently charged to
enter into similar agreements, taking into account the remaining terms of the
agreements and the present creditworthiness of the counterparties. For
fixed-rate loan commitments, fair value also considers the difference between
current levels of interest rates and the committed rates. The fair value of
letters of credit is based on fees currently charged for similar agreements or
on the estimated cost to terminate them or otherwise settle the obligations with
the counterparties at the reporting date.

 

The estimated fair values of the Bank’s financial instruments are as follows:

 

 

December 31, 1998

 

Carrying

Value

Fair

Value

FINANCIAL ASSETS

 

 

Cash and short term investments

$ 13,426,909

$13,426,909

Interest-bearing balances with financial institutions

2,478,000

2,478,000

Securities

131,830,084

131,832,932

Gross Loans

328,893,297

328,626,736

 

 

 

FINANCIAL LIABILITIES

 

 

Deposits

$380,038,788

$381,215,158

Borrowed funds

65,175,582

65,650,009

 

 

 

OFF-BALANCE SHEET FINANCIAL INSTRUMENTS

 

 

Commitments to extend credit and standby letters of credit

$0

$68,068

 

 

 

 

 

 



 

 

F- 19

 

December 31, 1997

 

Carrying

Value

Fair

Value

FINANCIAL ASSETS

 

 

Cash and short term investments

$ 14,681,033

$14,681,033

Interest-bearing balances with financial institutions

1,586,000

1,586,000

Securities

121,366,782

121,368,868

Gross Loans

284,353,338

285,206,610

 

 

 

FINANCIAL LIABILITIES

 

 

Deposits

$345,667,579

$345,950,003

Borrowed funds

47,845,737

47,996,796

 

 

 

OFF-BALANCE SHEET FINANCIAL INSTRUMENTS

 

 

Commitments to extend credit and standby letters of credit

$0

$71,126

 

 

14.

CONDENSED FINANCIAL INFORMATION -PARENT COMPANY ONLY

 

Condensed parent company only financial information is as follows (in
thousands):

 

Condensed Balance Sheet December 31, 1998

 

Assets:

 

Cash

$ 32

Investment in Subsidiary (equity method)

34,595

Other assets

52

Total Assets

$ 34,679

 

 

Liabilities and Stockholders’ Equity:

 

Stockholders’ equity

$ 34,679

 

Condensed Statement of Income for the initial period of operations commencing
July 1, 1998 and ending December 31, 1998

 

Income:

 

Dividends from Subsidiary

$ 1,155

Other Income

2

Equity in Undistributed Income of Subsidiary

 

1,367

Total Income

$ 2,524

Expenses

18

Net Income

 

$ 2,506

 

Condensed Statement of Cash Flows for the initial period of operations
commencing July 1, 1998 and ending December 31, 1998

 

Cash Flows from Operating Activities:

 

Net income

$ 2,506

Adjustments to reconcile net income to net cash provided by operating
activities:

 

Equity in undistributed income of subsidiary

(1,367)

Increase in other assets

(52)

Net Cash Provided by Operating Activities

$ 1,087

 

 

Cash Flows from Financing Activities:

 

 

 

 



 

 

 

Cash dividends

$(1,055)

Proceeds from borrowings

840

Repayment of borrowings

(840)

Advances from subsidiary

82

Repayment of advances from subsidiary

(82)

Net cash used in financing activities

$(1,055)

 

 

Increase in Cash

$ 32

Cash at Beginning of Period

0

Cash at End of Year

$ 32

 

 

Non-cash investing and financing activities:

On July 1, 1998, the Company issued 1,199,180 shares of its common stock in
exchange for all of the outstanding shares of the Bank. The investment in
subsidiary was recorded at $33,550,000 which equaled the Stockholders’ Equity of
the Bank at the time of the exchange.

 

15. SELECTED QUARTERLY FINANCIAL DATA (UNAUDITED)

 

In Thousands, Except Per Share Amount

 

 

Quarter Ending

 

March 31,

 

June 30,

 

September 30,

 

December 31,

1998

 

 

 

 

Interest income

$8,093

$8,332

$8,704

$8,777

Interest expense

4,387

4,509

4,732

4,833

Net interest income

3,706

3,823

3,972

3,944

Provision for credit losses

180

180

180

380

Other income

335

449

450

349

Other expenses

2,225

2,260

2,426

2,512

Provision for income taxes

394

473

431

280

Net income

$1,242

$1,359

$1,385

$1,121

Net income per share*

$0.52

$0.56

$0.58

$0.47

 

 

 

 

 

1997

 

 

 

 

Interest income

$7,282

$7,558

$7,975

$8,091

Interest expense

3,804

3,958

4,256

4,308

Net interest income

3,478

3,600

3,719

3,783

Provision for credit losses

180

180

225

525

Other income

636

267

417

307

Other expenses

2,130

2,137

2,313

2,259

Provision for income taxes

466

383

428

338

Net income

$1,338

$1,167

$1,170

$ 968

Net income per share*

$0.56

$0.48

$0.49

$0.41

* Per share data reflects the retroactive effect of the 100% stock dividend paid
in 1998 and the 10% stock dividend paid in 1997.

 

 

 

 

 

F-21

 

 

 

 